 

Exhibit 10.1

SECOND AMENDMENT TO OFFICE LEASE

This Second Amendment to Office Lease (the “Second Amendment”), dated as of
September 1, 2010 (the “Renewal Effective Date”), is made by and between DOUGLAS
EMMETT 2000, LLC, a Delaware limited liability company (“Landlord”), with
offices at 808 Wilshire Boulevard, Suite 200, Santa Monica, California 90401,
and REACHLOCAL, INC., a Delaware corporation (“Tenant”), with offices at 21700
Oxnard Street, Suite 1600, Woodland Hills, California 91367.

WHEREAS,

A. Landlord and Tenant are parties to a certain Office Lease dated August 30,
2006 (the “Original Lease”), as amended by a certain First Amendment to Office
Lease dated January 31, 2008 (the “First Amendment”); a certain Memorandum of
Lease Term Dates and Rent dated March 31, 2008; and a certain Memorandum of
Lease Term Dates and Rent dated July 11, 2008 (collectively, the “Memoranda”
and, collectively with the Original Lease and the First Amendment, the “Lease”)
pursuant to which Tenant leases from Landlord and Landlord leases to Tenant
space in the property located at 21700 Oxnard Street, Woodland Hills, California
91367 (the “Building”), commonly known as Suite 1500, Suite 1600 and Suite 1610
(collectively, the “Existing Premises”);

B. The Term of the Lease expires June 30, 2013, which Term Landlord and Tenant
wish to hereby extend;

C. Tenant wishes to expand its occupancy within the Building in two (2) phases
to include additional office space on the fifteenth (15th) and sixteenth
(16th) floors in the Building as more particularly described below;

D. Landlord has agreed to permit such expansion, subject to Landlord first
obtaining legal possession of each suite comprising the Expansion Premises (as
hereinafter defined), all of which (except for suite 1680) are subject to leases
in effect as of the date hereof; and

E. Landlord and Tenant, for their mutual benefit, wish to revise certain other
covenants and provisions of the Lease.

NOW, THEREFORE, in consideration of the covenants and provisions contained
herein, and other good and valuable consideration, the sufficiency of which
Landlord and Tenant hereby acknowledge, Landlord and Tenant agree:

 

1. Confirmation of Defined Terms. Unless modified herein, all terms previously
defined and capitalized in the Lease shall hold the same meaning for the
purposes of this Second Amendment.

 

2. Extension of Term. The scheduled expiration date of the Term of the Lease for
the Existing Premises (June 30, 2013) shall be disregarded and the Term of the
Lease of the Premises (as expanded under this Second Amendment to include the
Existing Premises and the Expansion Premises) shall be extended through the
Termination Date (as such term is defined below in Section 6(a)) (the “Extended
Term”). Tenant’s obligation to pay Fixed Monthly Rent (as specified in the rent
schedule set forth in Section 6(a) below) for the Extended Term shall commence
on the Renewal Effective Date.

 

3. Contingency; Expansion Premises. The expansion of the Premises contemplated
under this Second Amendment shall be subject to Landlord obtaining legal
possession of all of the individual premises comprising the Expansion Premises
(as hereinafter defined), except for suite 1680, which is not subject to any
other lease or encumbrance. Landlord shall use commercially reasonable efforts
to obtain legal possession of the Expansion Premises from the tenants currently
occupying such premises on or before the dates contemplated in Section 4 below
as the Phase I Delivery Date and the Phase II Delivery Date. The expansion shall
occur in two (2) phases as follows:

3.1 Phase I Expansion. The first phase of the expansion (“Phase I Expansion”)
shall be comprised of the premises described below on the fifteenth (15th) floor
of the Building and all such premises shall be referred to collectively in this
Second Amendment as the “Phase I Expansion Premises”. Each of the suites
comprising the Phase I Expansion Premises is depicted on Exhibit A-1 attached
hereto and made a part hereof by this reference.

 

Phase I

Suites

  

Square Feet of

Rentable Area

  

Square Feet of

Usable Area

  

Tenant’s

Share

  

Tenant’s Share of the

Common Area

1520

   2,634    2,192    0.56%    0.37%

1530

   1,739    1,447    0.37%    0.25%

TOTAL

   4,373    3,639    0.93%    0.62%



--------------------------------------------------------------------------------

SECOND AMENDMENT TO OFFICE LEASE (continued)

 

 

3.2 Phase II Expansion. The second phase of the expansion (“Phase II Expansion”)
shall be comprised of the premises described below on the sixteen (16th) floor
of the Building and all such premises shall be referred to collectively in this
Second Amendment as the “Phase II Expansion Premises”. Each of the suites
comprising the Phase II Expansion Premises is depicted on Exhibit A-2 attached
hereto and made a part hereof by this reference. The term “Expansion Premises”
shall mean and refer to the Phase I Expansion Premises when used together with
the Phase II Expansion Premises.

 

Phase II

Suites

  

Square Feet of

Rentable Area

  

Square Feet of

Usable Area*

  

Tenant’s

Share*

  

Tenant’s Share of the

Common Area*

1635

   997    823    0.21%    0.14%

1640

   2,217    1,848    0.47%    0.31%

1650

   7,045    5,873    1.49%    1.00%

1680

   1,978    1,649    0.42%    0.28%

TOTAL

   12,237    10,193*    2.59%*    1.73%*

(* The Usable Area of the 16th floor shall be subject to remeasurement, and the
Tenant’s Share and Tenant’s Share of Common Area shall be adjusted, upon the
conversion of the 16th floor from a multi-tenant floor to a single tenant
floor.)

 

4. Delivery of the Expansion Premises; Expansion Dates. Subject to the
contingency referred to in Section 3, above, the expansion contemplated
hereunder shall be effective and Tenant shall commence payment of Rent for the
Expansion Premises as follows:

4.1 Phase I Expansion Date. Landlord shall use commercially reasonable efforts
to obtain legal possession of, and allow Tenant access to, the Phase I Expansion
Premises, on or before December 1, 2010. The actual date such access is granted
shall be referred to herein as the “Phase I Delivery Date”). The “Phase I
Expansion Date” shall mean the date that is the ninety-first (91st) day after
the Phase I Delivery Date. The anticipated Phase I Expansion Date is March 1,
2011. Landlord and Tenant agree that the Phase I Delivery Date shall not be
deemed to have occurred until both suites comprising the Phase I Expansion
Premises have been delivered to Tenant for commencement of the construction of
the Improvements.

4.2 Phase II Expansion Date. Landlord shall use commercially reasonable efforts
to obtain legal possession of, and allow Tenant access to, the Phase II
Expansion Premises on or before January 1, 2011. The actual date such access is
granted shall be referred to herein as the “Phase II Delivery Date”). The “Phase
II Expansion Date” shall mean the date that is the ninety-first (91st) day after
the Phase II Delivery Date. The anticipated Phase II Expansion Date is April 1,
2011. Landlord and Tenant agree that the Phase II Delivery Date shall not be
deemed to have occurred until each of the suites comprising the Phase II
Expansion Premises have been delivered to Tenant for commencement of the
construction of the Improvements.

Tenant shall accept the Expansion Premises in their “as-is” condition and Tenant
acknowledges that Landlord has made no representation or warranty, express or
implied, except as are contained in this Second Amendment and its Exhibits,
regarding the condition, suitability or usability of the Expansion Premises or
the Building for the purposes intended by Tenant.

Landlord and Tenant shall promptly execute an amendment to this Second Amendment
(the “Memorandum”) substantially in the form attached hereto as Exhibit D,
confirming the finalized Phase I and Phase II Expansion Dates and the Usable
Area of the 16th floor as soon as they are determined. Tenant shall execute the
Memorandum and return it to Landlord within ten (10) business days after receipt
thereof. Failure of Tenant to timely execute and deliver the Memorandum shall
constitute an acknowledgement by Tenant that the statements included in such
Memorandum are true and correct, without exception.

If for any reason Landlord is unable to deliver possession of the Expansion
Premises to Tenant on the anticipated dates set forth above, this Second
Amendment shall not be void or voidable, nor shall Landlord be liable to Tenant
for any damage resulting from Landlord’s inability to deliver such possession.
However, Tenant shall not be obligated to pay the Fixed Monthly Rent or
Additional Rent that Tenant is required to pay for the Expansion Premises
pursuant to this Second Amendment until the occurrence of the Phase I Expansion
Date and the Phase II Expansion Date (as each date is defined above). Except for
such delay in the commencement of Rent, Landlord’s failure to deliver possession
of the Expansion Premises on the anticipated delivery dates in clauses (a) and
(b) above shall in no way affect Tenant’s obligations hereunder.

Subject to the terms and conditions of this grammatical paragraph, the time
period for the exercise by Tenant of its “Option to Terminate” the Lease of the
Existing Premises set forth in Section 13 of the First Amendment shall be
modified, subject to the terms of this grammatical paragraph, so that the
“Notice Period” (as such term is defined in Section 13.1 of the First Amendment)
shall mean and refer to the calendar month of August 2011; the “Early
Termination Date” shall mean and refer to February 29, 2012; and the term “first
calendar day of the twenty-eighth (28th) full calendar month” set forth in
Section 13.4 of the First Amendment shall mean and refer to September 1, 2011.
If possession of both the Phase I Expansion Premises and the Phase II Expansion
Premises is not tendered by Landlord to Tenant on or before February 28, 2011,
then

 

2



--------------------------------------------------------------------------------

SECOND AMENDMENT TO OFFICE LEASE (continued)

 

Tenant shall have the right to (but shall not be obligated to) exercise its
Option to Terminate pursuant to Section 13 of the First Amendment, as modified
herein. If Tenant exercises its Option to Terminate, Tenant shall pay Landlord
the Termination Consideration (as defined in Section 13.3 of the First
Amendment) as and when required under Section 13.3. If Landlord delivers
possession of the Expansion Premises on or before February 28, 2011, then upon
the date of the delivery of the final premises comprising the Expansion
Premises, Tenant’s Option to Terminate under the First Amendment shall be void
and of no further force or effect, provided that the Option to Terminate set
forth below in Section 11 shall remain in full force and effect in accordance
with its terms.

 

5. Rentable Area of the Premises Upon Expansion. As of the Phase I Expansion
Date, the definition of the Premises shall be revised to include both the
Existing Premises and the Phase I Expansion Premises, and wherever in the Lease
the word “Premises” is found, it shall thereafter refer to both the Existing
Premises and the Phase I Expansion Premises together, as if the same had been
originally included in said Lease. Landlord and Tenant agree that the Usable
Area of the Phase II Expansion Premises and Tenant’s Share and Tenant’s Common
Area Share for the Phase II Expansion Premises shall be verified by Stevenson
Systems, Inc., an independent planning firm, using the June, 1996 standards
published by the Building Owners’ and Managers’ Association (“BOMA”), as a
guideline. Landlord shall make a representative of Stevenson Systems available
to meet and confer with an architect selected by Tenant to review Stevenson’s
methodology for measurement of the Usable Area of the Phase II Expansion
Premises.

As of the Phase I Expansion Date, the Usable Area of the Premises shall increase
from 18,313 square feet to 21,952 square feet and the Rentable Area of the
Premises shall increase from 21,982 square feet to 26,355 square feet.

As of the Phase II Expansion Date, the definition of the Premises shall be
revised to include both the Existing Premises, the Phase I Expansion Premises
and the Phase II Expansion Premises, and wherever in the Lease the word
“Premises” is found, it shall thereafter refer to both the Existing Premises,
the Phase I Expansion Premises and the Phase II Expansion Premises together, as
if the same had been originally included in said Lease.

As of the Phase II Expansion Date, the Usable Area of the Premises shall
increase from 21,952 square feet to 33,423 square feet (subject to verification
of the Usable Area on the 16th floor upon the conversion of the 16th floor from
a multi-tenant floor to a single tenant floor) and the Rentable Area of the
Premises shall increase from 26,355 square feet to 38,592 square feet.

 

6. Fixed Monthly Rent; Rent Deferral

(a) Fixed Monthly Rent for Existing Premises.

Commencing on the Renewal Effective Date, and continuing through the last
calendar day of the twelfth (12th) full calendar following the Renewal Effective
Date, the Fixed Monthly Rent payable by Tenant for the Existing Premises shall
be $50,558.60 per month.

Commencing the first calendar day of the thirteenth (13th) full calendar month
following the Renewal Effective Date, and continuing through the last calendar
day of the twenty-fourth (24th) full calendar month following the Renewal
Effective Date, the Fixed Monthly Rent payable by Tenant for the Existing
Premises shall increase from $50,558.60 per month to $52,075.36 per month;

Commencing the first calendar day of the twenty-fifth (25th) full calendar month
following the Renewal Effective Date, and continuing through last calendar day
of the thirty-sixth (36th) full calendar month following the Renewal Effective
Date, the Fixed Monthly Rent payable by Tenant for the Existing Premises shall
increase from $52,075.36 per month to $53,637.62 per month;

Commencing the first calendar day of the thirty-seventh (37th) full calendar
month following the Renewal Effective Date, and continuing through the last
calendar day of the forty-eighth (48th) full calendar month following the
Renewal Effective Date, the Fixed Monthly Rent payable by Tenant for the
Existing Premises shall increase from $53,637.62 per month to $55,246.75 per
month;

Commencing the first calendar day of the forty-ninth (49th) full calendar month
following the Renewal Effective Date, and continuing through the last calendar
day of the sixtieth (60th) full calendar month following the Renewal Effective
Date, the Fixed Monthly Rent payable by Tenant for the Existing Premises shall
increase from $55,246.75 per month to $56,904.15 per month;

Commencing the first calendar day of the sixty-first (61st) full calendar month
following the Renewal Effective Date, and continuing through the last calendar
day of the seventy-second (72nd) full calendar month following the Renewal
Effective Date, the Fixed Monthly Rent payable by Tenant for the Existing
Premises shall increase from $56,904.15 per month to $58,611.27 per month;

Commencing the first calendar day of the seventy-third (73rd) full calendar
month following the Renewal Effective Date, and continuing through the last
calendar day of the eighty-fourth (84th) full calendar month following the
Renewal Effective Date, the Fixed Monthly Rent payable by Tenant for the
Existing Premises shall increase from $58,611.27 per month to $60,369.61 per
month;

 

3



--------------------------------------------------------------------------------

SECOND AMENDMENT TO OFFICE LEASE (continued)

 

 

Commencing the first calendar day of the eighty-fifth (85th) full calendar month
following the Renewal Effective Date, and continuing through the last calendar
day of the ninety-sixth (96th) full calendar month following the Renewal
Effective Date, the Fixed Monthly Rent payable by Tenant for the Existing
Premises shall increase from $60,369.61 per month to $62,180.70 per month;

Commencing the first calendar day of the ninety-seventh (97th) full calendar
month following the Renewal Effective Date, and continuing through the last
calendar day of the one hundred eighth (108th) full calendar month following the
Renewal Effective Date, the Fixed Monthly Rent payable by Tenant for the
Existing Premises shall increase from $62,180.70 per month to $64,046.12 per
month;

Commencing the first calendar day of the one hundred ninth (109th) full calendar
month following the Renewal Effective Date, and continuing through the last
calendar day of the one hundred twentieth (120th) full calendar month following
the Renewal Effective Date, the Fixed Monthly Rent payable by Tenant for the
Existing Premises shall increase from $64,046.12 per month to $65,967.51 per
month; and

Commencing the first calendar day of the one hundred twenty-first (121st) full
calendar month following the Renewal Effective Date, and continuing through the
last day of the, one hundred twenty-ninth (129th) full calendar month following
the Phase II Expansion Date (the “Termination Date”), the Fixed Monthly Rent
payable by Tenant for the Existing Premises shall increase from $65,967.51 per
month to $67,946.53 per month.

Notwithstanding the foregoing, or anything to the contrary contained in the
Lease, Tenant shall be permitted to defer fifty percent (50%) of the Fixed
Monthly Rent due for the Existing Premises for the period commencing with the
Fixed Monthly Rent due in July 2013 and continuing each month for eighteen
(18th) months through and including the full calendar month of December 2014
(collectively, the amount of Fixed Monthly Rent deferred shall be referred to
herein as the “Rent Deferral Amount”). So long as Tenant has not committed a
material default during the Term, which material default has not been cured
following written notice and the applicable cure period, the entire Rent
Deferral Amount shall be abated and forgiven as of the Termination Date;
provided, however, that if Tenant does commit a material default during the
Term, then (a) as part of Landlord’s damages recoverable upon a material default
by Tenant Landlord may collect from Tenant the entire Rent Deferral Amount due
for the months of the Term prior to the occurrence of such material default,
including late charges and interest thereon at the rate of ten percent (10%) per
annum, computed from the date of such deferral, as if the same had been due if
the rent deferral had not occurred, and (b) Tenant shall not be entitled to any
additional or future deferral of Fixed Monthly Rent.

(b) Fixed Monthly Rent for Phase I Expansion Premises.

Commencing on the Phase I Expansion Date and continuing through the last
calendar day of the twelfth (12th) full calendar month following the Phase I
Expansion Date, the Fixed Monthly Rent payable by Tenant for the Phase I
Expansion Premises shall be $10,057.90 per month.

Commencing the first calendar day of the thirteenth (13th) full calendar month
following the Phase I Expansion Date, and continuing through the last calendar
day of the twenty-fourth (24th) full calendar month following the Phase I
Expansion Date, the Fixed Monthly Rent payable by Tenant for the Phase I
Expansion Premises shall increase from $10,057.90 per month to $10,359.64 per
month.

Commencing the first calendar day of the twenty-fifth (25th) full calendar month
following the Phase I Expansion Date, and continuing through the last calendar
day of the thirty-sixth (36th) full calendar month following the Phase I
Expansion Date, the Fixed Monthly Rent payable by Tenant for the Phase I
Expansion Premises shall increase from $10,359.64 per month to $10,670.43 per
month.

Commencing the first calendar day of the thirty-seventh (37th) full calendar
month following the Phase I Expansion Date, and continuing through the last
calendar day of the forty-eighth (48th) full calendar month following the Phase
I Expansion Date, the Fixed Monthly Rent payable by Tenant for the Phase I
Expansion Premises shall increase from $10,670.43 per month to $10,990.54 per
month.

Commencing the first calendar day of the forty-ninth (49th) full calendar month
following the Phase I Expansion Date, and continuing through the last calendar
day of the sixtieth (60th) full calendar month following the Phase I Expansion
Date, the Fixed Monthly Rent payable by Tenant for the Phase I Expansion
Premises shall increase from $10,990.54 per month to $11,320.26 per month.

Commencing the first calendar day of the sixty-first (61st) full calendar month
following the Phase I Expansion Date, and continuing through the last calendar
day of the seventy-second (72nd) full calendar month of the Term, the Fixed
Monthly Rent payable by Tenant for the Phase I Expansion Premises shall increase
from $11,320.26 per month to $11,659.86 per month;

Commencing the first calendar day of the seventy-third (73rd) full calendar
month following the Phase I Expansion Date, and continuing through the last
calendar day of the eighty-fourth (84th) full calendar month following the Phase
I Expansion Date, the Fixed Monthly Rent payable by Tenant for the Phase I
Expansion Premises shall increase from $11,659.86 per month to $12,009.66 per
month;

 

4



--------------------------------------------------------------------------------

SECOND AMENDMENT TO OFFICE LEASE (continued)

 

 

Commencing the first calendar day of the eighty-fifth (85th) full calendar month
following the Phase I Expansion Date, and continuing through the last calendar
day of the ninety-sixth (96th) full calendar month following the Phase I
Expansion Date, the Fixed Monthly Rent payable by Tenant for the Phase I
Expansion Premises shall increase from $12,009.66 per month to $12,369.95 per
month;

Commencing the first calendar day of the ninety-seventh (97th) full calendar
month following the Phase I Expansion Date, and continuing through the last
calendar day of the one hundred eighth (108th) full calendar month following the
Phase I Expansion Date, the Fixed Monthly Rent payable by Tenant for the Phase I
Expansion Premises shall increase from $12,369.95 per month to $12,741.05 per
month;

Commencing the first calendar day of the one hundred ninth (109th) full calendar
month following the Phase I Expansion Date, and continuing through the last
calendar day of the one hundred twentieth (120th) full calendar month following
the Phase I Expansion Date, the Fixed Monthly Rent payable by Tenant for the
Phase I Expansion Premises shall increase from $12,741.05 per month to
$13,123.28 per month; and

Commencing the first calendar day of the one hundred twenty-first (121st) full
calendar month following the Phase I Expansion Date, and continuing throughout
the remainder of the Extended Term, the Fixed Monthly Rent payable by Tenant for
the Phase I Expansion Premises shall increase from $13,123.28 per month to
$13,516.98 per month.

(c) Fixed Monthly Rent for Phase II Expansion Premises.

Commencing on the Phase II Expansion Date and continuing through the last
calendar day of the twelfth (12th) full calendar month following the Phase II
Expansion Date, the Fixed Monthly Rent payable by Tenant for the Phase II
Expansion Premises shall be $28,145.10 per month.

Commencing the first calendar day of the thirteenth (13th) full calendar month
following the Expansion Date, and continuing through the last calendar day of
the twenty-fourth (24th) full calendar month following the Phase II Expansion
Date, the Fixed Monthly Rent payable by Tenant for the Phase II Expansion
Premises shall increase from $28,145.10 per month to $28,989.45 per month.

Commencing the first calendar day of the twenty-fifth (25th) full calendar month
following the Phase II Expansion Date, and continuing through the last calendar
day of the thirty-sixth (36th) full calendar month following the Phase II
Expansion Date, the Fixed Monthly Rent payable by Tenant for the Phase II
Expansion Premises shall increase from $28,989.45 per month to $29,859.14 per
month.

Commencing the first calendar day of the thirty-seventh (37th) full calendar
month following the Phase II Expansion Date, and continuing through the last
calendar day of the forty-eighth (48th) full calendar month following the Phase
II Expansion Date, the Fixed Monthly Rent payable by Tenant for the Phase II
Expansion Premises shall increase from $29,859.14 per month to $30,754.91 per
month.

Commencing the first calendar day of the forty-ninth (49th) full calendar month
following the Phase II Expansion Date, and continuing through the last calendar
day of the sixtieth (60th) full calendar month following the Phase II Expansion
Date, the Fixed Monthly Rent payable by Tenant for the Phase II Expansion
Premises shall increase from $30,754.91 per month to $31,677.56 per month.

Commencing the first calendar day of the sixty-first (61st) full calendar month
following the Phase II Expansion Date, and continuing through the last calendar
day of the seventy-second (72nd) full calendar month of the Term, the Fixed
Monthly Rent payable by Tenant for the Phase II Expansion Premises shall
increase from $31,677.56 per month to $32,627.88 per month;

Commencing the first calendar day of the seventy-third (73rd) full calendar
month following the Phase II Expansion Date, and continuing through the last
calendar day of the eighty-fourth (84th) full calendar month following the Phase
II Expansion Date, the Fixed Monthly Rent payable by Tenant for the Phase II
Expansion Premises shall increase from $32,627.88 per month to $33,606.72 per
month;

Commencing the first calendar day of the eighty-fifth (85th) full calendar month
following the Phase II Expansion Date, and continuing through the last calendar
day of the ninety-sixth (96th) full calendar month following the Phase II
Expansion Date, the Fixed Monthly Rent payable by Tenant for the Phase II
Expansion Premises shall increase from $33,606.72 per month to $34,614.92 per
month;

Commencing the first calendar day of the ninety-seventh (97th) full calendar
month following the Phase II Expansion Date, and continuing through the last
calendar day of the one hundred eighth (108th) full calendar month following the
Phase II Expansion Date, the Fixed Monthly Rent payable by Tenant for the Phase
II Expansion Premises shall increase from $34,614.92 per month to $35,653.37 per
month;

 

5



--------------------------------------------------------------------------------

SECOND AMENDMENT TO OFFICE LEASE (continued)

 

 

Commencing the first calendar day of the one hundred ninth (109th) full calendar
month following the Phase II Expansion Date, and continuing through the last
calendar day of the one hundred twentieth (120th) full calendar month following
the Phase II Expansion Date, the Fixed Monthly Rent payable by Tenant for the
Phase II Expansion Premises shall increase from $35,653.37 per month to
$36,722.97 per month; and

Commencing the first calendar day of the one hundred twenty-first (121st) full
calendar month following the Phase II Expansion Date, and continuing throughout
the remainder of the Extended Term, the Fixed Monthly Rent payable by Tenant for
the Phase II Expansion Premises shall increase from $36,722.97 per month to
$37,824.66 per month.

Notwithstanding the foregoing, Tenant shall be permitted to defer fifty percent
(50%) of the Fixed Monthly Rent due for the Phase I Expansion Premises for the
first twenty (20) full calendar months following the Phase I Expansion Date and
fifty percent (50%) of the Fixed Monthly Rent due for the Phase II Expansion
Premises for the first twenty (20) full calendar months following the Phase II
Expansion Date a the first twenty (20) calendar months (collectively, such
amounts shall be added to the “Rent Deferral Amount” defined above in
Section 6(a)).

 

7. Revision to Tenant’s Share. As of the Phase I Expansion Date, Tenant’s Share,
solely as it relates to the Phase I Expansion Premises, shall be 0.93%, and
Tenant’s Share of the Common Area, solely as it relates to the Phase I Expansion
Premises, shall be 0.62%.

As of the Phase II Expansion Date, Tenant’s Share, solely as it relates to the
Phase II Expansion Premises, shall be 2.74% %, and Tenant’s Share of the Common
Area, solely as it relates to the Phase II Expansion Premises, shall be 1.83%
%., subject to verification of the Usable Area

As of the Commencement Date, Tenant’s Share, solely as it relates to the
Existing Premises, shall be 4.65%, and Tenant’s Share of the Common Area, solely
as it relates to the Existing Premises, shall be 3.11%.

 

8. Revision to Base Year. As of the Renewal Effective Date, the Base Year for
Tenant’s payment of increases in Operating Expenses, solely as it relates to the
Existing Premises, shall be calendar year 2011. The Base Year for the Expansion
Premises shall be calendar year 2011., unless the Expansion Premises (or any
portion thereof) is delivered after July 1, 2011, in which case the Base Year
for the Expansion Premises (or that portion thereof) shall be calendar year 2012

 

9. Modification to Security Deposit; Return of Letters of Credit.

9.1 Security Deposit. Landlord acknowledges that it currently holds the sum of
$75,332.32 as a Security Deposit under the Lease, which amount Landlord shall
continue to hold throughout the Existing Premises Term and Expansion Term,
unless otherwise applied pursuant to the provisions of the Lease. Concurrent
with Tenant’s execution and tendering to Landlord of this Second Amendment,
Tenant shall tender the sum of $43,955.85, which amount Landlord shall add to
the Security Deposit already held by Landlord, so that thereafter, throughout
the Existing Premises Term and Expansion Term, provided the same is not
otherwise applied, Landlord shall hold a total of $119,288.17 as a Security
Deposit on behalf of Tenant. Tenant hereby waives the provisions of
Section 1950.7 of the California Civil Code, and all other laws, statutes,
ordinances or other governmental rules, regulations or requirements now in force
or which may hereafter be enacted or promulgated, which (i) establish the time
frame by which Landlord must refund a security deposit under a lease, and/or
(ii) provide that Landlord may claim from the Security Deposit only those sums
reasonably necessary to remedy defaults in the payment of rent, to repair damage
caused by Tenant or to clean the Premises, it being agreed that Landlord may, in
addition, claim those sums specified in Lease Article 18, and/or those sums
reasonably necessary to compensate Landlord for any loss or damage caused by
Tenant’s breach of the Lease or the acts or omission of Tenant or any Tenant
Party. As used in the Lease a “Tenant Party” shall mean Tenant, any employee of
Tenant, or any agent, authorized representative, design consultant or
construction manager engaged by or under the control of Tenant.

9.2 Letters of Credit. Pursuant to the terms of the Lease, and as security for
Tenant’s obligations under the Lease, Landlord is the beneficiary under a
certain Irrevocable Standby Letter of Credit No. SVBSF004327 dated September 12,
2006 in the original face amount of $300,000 and currently in the amount of
$150,000 after reduction pursuant to the terms of the Lease, and a certain
Irrevocable Standby Letter of Credit No. SVBSF005112 dated February 14, 2008 in
the original face amount of $200,000 and currently in the amount of $125,000
after reduction pursuant to the terms of the Lease (collectively, the “Letters
of Credit”). Within thirty (30) days after the mutual execution of this Second
Amendment (and the delivery of the additional Security Deposit amount under
Section 8.1 above), Landlord shall deliver the original Letters of Credit to
Tenant or to the issuer of such Letters of Credit (at Tenant’s election and
pursuant to Tenant’s instructions), and upon such delivery the Letters of Credit
shall be void and of no further force or effect. Accordingly, Article 24 and all
other provisions of the Lease regarding the Letters of Credit shall be
terminated and of no further force and effect upon mutual execution of this
Second Amendment and delivery of the additional Security Deposit amount under
Section 8.1 above.

 

6



--------------------------------------------------------------------------------

SECOND AMENDMENT TO OFFICE LEASE (continued)

 

 

10. Parking. As of the Phase I Expansion Date, and thereafter during the
Extended Term, Tenant shall have the right but not the obligation to purchase up
to one hundred twenty-four (124) unreserved parking permits and up to an
additional ten (10) reserved parking permits, for a total of up to one hundred
thirty-four (134) parking permits at the current prevailing monthly Building
parking rates in effect (which as of the date of this Second Amendment are
$97.00 per single unreserved parking permit and $195.00 per single reserved
parking permit), plus any and all applicable taxes, which monthly rates charged
by Landlord shall increase by three percent (3%) on September 1 of each year
during the Extended Term (with the subject increase being applied to the rate as
discounted below in this Section 10) and Tenant shall continue to pay any and
all applicable taxes without markup from the Landlord or Landlord’s parking
vendor. Notwithstanding the foregoing, and anything to the contrary contained in
the Lease, commencing on the Renewal Effective Date and continuing during the
Extended Term, Tenant shall be granted a fifteen percent (15%) discount each
month off the parking rates for up one hundred thirty-four (134) parking permits
(provided that any unused amount of the discount (i.e., if Tenant purchase less
than the maximum number of permits allotted to Tenant) may not be carried over
to any other month. The parties acknowledge and agree that the first two
paragraphs of Article 21 on page 31 of the Lease, and any discounts referenced
therein (which discounts shall be superseded by the discount set forth above)
and Paragraph 9 of the 1st Amendment regarding parking “must take” parking
obligations and any discounts referenced or incorporated by reference therein
are hereby deleted and of no force and effect during the Extended Term.

 

11. Option to Terminate Lease Early.

11.1 Early Termination Date and Notice. Tenant may elect to terminate the Lease,
as amended hereby, as of the last calendar day of the ninetieth (90th) full
calendar month after the Phase II Expansion Date (the “Early Termination Date”)
by giving Landlord written notice (the “Termination Notice”), accompanied by
payment in full of the Termination Consideration (as defined below), during the
eighty-first (81st) full calendar month after the Phase II Expansion Date (the
“Notice Period”), with said notice being sent Certified Mail, Return Receipt
Requested.

11.2. Contingencies to Early Termination. Provided that:

a) the Termination Notice is duly and timely received by Landlord;

b) Tenant is not in default under the Lease (following delivery of any required
notice and expiration of any applicable cure period) as of the date the
Termination Notice is received by Landlord and as of the Early Termination Date;
and

c) Tenant complies with all the requirements contained in this Section 11,

then, as of the Early Termination Date, Landlord and Tenant shall be released
from liability for any of their respective obligations under the Lease, as
amended hereby, except for such obligations as specifically herein continue
after the expiration or earlier termination of the Lease, as amended hereby. In
the event Tenant fails to vacate the Premises and surrender legal possession
thereof on or before the Early Termination Date, this Section 11 shall be null
and void as of the Early Termination Date and this Lease shall remain in full
force and effect in accordance with its terms. If Tenant fails to comply with
the requirements of this Section 11 or fails to pay the Termination
Consideration (as defined below) as specified in Section 11 below, which failure
shall include but not be limited to Tenant’s check being returned by the bank
for any reason whatsoever, such failure shall constitute a material default of
this provision and shall serve to nullify the terms and conditions of this
Section 11, in which case the Lease, as amended hereby, shall continue in full
force and effect for the remainder of the Term.

11.3. Tenant’s Compensation to Landlord for Early Termination. The “Termination
Consideration” shall mean the amount of $764,158.99.

11.4. Expiration of Option to Terminate Early. Provided that Tenant has not
already delivered the Termination Notice specified hereinabove, then, effective
the first calendar day of the ninety-first (91st) full calendar month after the
Phase II Expansion Date, the provisions of this Section 13 shall be deemed null,
void and of no further force or effect. If this early termination option has not
expired on its terms herein and Tenant exercises the Right of First Offer
pursuant to the terms of Section 13 below, Tenant acknowledges and agrees that
the provisions of this Section 11 shall be deemed null, void and of no further
force or effect upon the full execution of the expansion amendment contemplated
upon the further expansion of the Premises under Section 13 below.

 

12. Option to Extend Term. The Option to extend the Term of the Lease set forth
in Article 23 of the Original Lease shall continue to apply during the Extended
Term subject to the following: References in said Article 23 to “Term” shall
mean and refer to the “Extended Term” and references to “Extended Term” shall
mean and refer to a five (5) year period commencing on the first day after the
Extended Term, is herein defined as the “Second Extended Term”.

 

13. Continuing Right of First Offer.

 

  a) Subject to the right to expand previously granted to the tenant currently
occupying Suite 1590; and

 

7



--------------------------------------------------------------------------------

SECOND AMENDMENT TO OFFICE LEASE (continued)

 

 

  a)

Upon Landlord’s receipt of written notification (“Tenant’s Expansion Notice”)
from Tenant that Tenant desires additional space in the Building on the
fifteenth (15th) floor of the Building; and

 

  b) Provided Tenant is not in material uncured default after the expiration of
time and the opportunity to cure as of the date or any time after Tenant tenders
to Landlord Tenant’s Expansion Notice; and

 

  c) At least thirty-six (36) months remain before expiration of the Extended
Term of this Lease, or Tenant is willing to enter into an extension of the
Extended Term for a minimum of thirty-six (36) additional months;

then, Landlord grants Tenant a continuing right of first offer to lease any
contiguous space on the fifteenth (15th) floor of the Building in its then as-is
condition (the “ROFO Premises”) that is vacated and thereafter becomes available
for rent (or space that Landlord has knowledge will become available for lease
in the reasonably near future) following delivery of Tenant’s Expansion Notice
during the initial Term of this Lease, as follows:

If any space within the ROFO Premises is vacated and thereafter becomes
available for lease at any time during the initial Term of this Lease (or if
Landlord has knowledge that such space will become available for lease in the
reasonably near future), Landlord shall give written notice thereof (the “Offer
Notice”) to Tenant, specifying the terms and conditions upon which Landlord is
willing to lease that portion of the ROFO Premises then available.

Landlord hereby confirms that as of the date hereof there are no superior rights
to or encumbrances burdening any of the premises within the ROFO Premises except
as stated above in clause a).

13.1 Tenant’s Acceptance. Tenant shall have ten (10) business days after receipt
of the Offer Notice from Landlord to advise Landlord of Tenant’s election (the
“Acceptance”) to lease the ROFO Premises on the same terms and conditions as
Landlord has specified in its Offer Notice. If the Acceptance is so given, then
within ten (10) business days thereafter, Landlord and Tenant shall sign an
amendment to this Lease, adding the ROFO Premises to the Premises and
incorporating all of the terms and conditions originally contained in Landlord’s
Offer Notice.

13.2 Failure to Accept. If Tenant does not tender the Acceptance of Landlord’s
Offer Notice, or if Tenant’s Acceptance is conditional or purports to modify any
material term contained in Landlord’s Offer Notice, or if Tenant fails to
execute the amendment to Lease called for above within the time period
specified, then Landlord may lease the applicable ROFO Premises as is then
available to any third party it chooses without liability to Tenant, provided
that, in the event Landlord intends to enter into a lease for the applicable
ROFO Premises on terms which are materially more favorable to the prospective
tenant than those terms offered to Tenant, then Landlord must first offer the
same revised terms to Tenant and Tenant shall have three (3) business days to
agree to such terms in writing or waive its right to lease the applicable ROFO
Premises pursuant to such new terms. If Tenant does not tender the Acceptance of
Landlord’s revised Offer Notice, or if Tenant’s Acceptance is conditional or
purports to modify any material term contained in Landlord’s revised Offer
Notice, or if Tenant fails to execute the amendment to Lease called for above
within the time period specified, then Landlord may lease such portion of the
ROFO Premises as is then available to any third party it chooses without
liability to Tenant. For purposes of this clause (c), “materially more
favorable” shall mean, at a minimum, that the new terms include a net effective
rent that is at least five percent (5%) less than the net effective rent offered
to Tenant.

13.3 No Assignment of Right. This right is personal to the original Tenant
signing the Lease, and shall be null, void and of no further force or effect as
of the date that Tenant assigns the Lease to an entity that is not an Affiliate
and/or subleases more than forty-nine percent (49%) of the total Rentable Area
of the Premises to an entity that is not an Affiliate other than a permitted
Transfer of a single full floor of the Premises.

 

14. Proposition 13 Protection and Repurchase.

14.1 Proposition 13 Protection. Notwithstanding any other provision of the Lease
(as amended by this Second Amendment), if during the time period commencing on
April 1, 2011 and expiring on March 31, 2017 (the “Protection Period”), any
change of ownership of the Building is consummated (a “Transfer Event”) and, as
a result thereof, the Building is reassessed (“Reassessment”) for real estate
tax purposes by the appropriate government authority under the terms of
Proposition 13, (as adopted by the voters of the State of California in the June
1978 election) the terms of this Section 14 shall apply to such Reassessment. In
the event Proposition 13 is repealed or modified, the provisions of this
Section 14 shall be applied as if no such repeal or modification was effective.
As used herein, “Lease Year” shall mean each of the twelve (12) calendar month
periods commencing on April 1 of each year during the Extended Term commencing
on April 1, 2011.

(a) For purposes of this Section 14, the term “Tax Increase” shall mean that
portion of real estate taxes and assessments (“Property Taxes”), as calculated
immediately following any such the Reassessment that is attributable solely to
the Reassessment. Accordingly, a Tax Increase shall not include any portion of
the Property Taxes as calculated immediately following the Reassessment that is
attributable to:

(i) the assessment value of the Building or Project, the base Building, or the
tenant improvements located in the Building or Project prior to the
Reassessment; or

 

8



--------------------------------------------------------------------------------

SECOND AMENDMENT TO OFFICE LEASE (continued)

 

 

(ii) assessments pending immediately before the Reassessment that were conducted
during, and included in, such Reassessment or that were otherwise rendered
unnecessary following the Reassessment; or

(iii) the annual inflationary increase in real estate taxes (currently two
percent (2%) per annum); or

(iv) any real property taxes and assessments incurred during the Base Year as
determined under the Lease which are included in the calculation of Property
Taxes for the Base Year (exclusive of the effects, if any, of any Proposition 8
reduction).

(b) During the Lease Years commencing on April 1, 2011 through March 31, 2014
Operating Expenses and Project Common Area Expenses shall not include, and
Tenant shall not be obligated to pay any amount of Tenant’s Share or Tenant’s
Common Area Share of the Tax Increase allocable to any Reassessment;

(c) During the Lease Year commencing on April 1, 2014 through March 31, 2015,
Tenant shall be obligated to pay Tenant’s Share or Tenant’s Common Area Share of
twenty-five percent (25%) of the Tax Increase relating to any Reassessment

(d) During the Lease Year commencing on April 1, 2015 through March 31, 2016,
Tenant shall be obligated to pay Tenant’s Share and Tenant’s Common Area Share
of fifty percent (50%) of the Tax Increase relating to any Reassessment.

(e) During the Lease Year commencing on April 1, 2016 through March 31, 2017
Tenant shall be obligated to pay Tenant’s Common Area Share of seventy-five
percent (75%) of the Tax Increase relating to any Reassessment.

The Proposition 13 protection granted to Tenant hereunder shall be void and of
no further force or effect after March 31, 2017, after which date Tenant shall
pay all of Tenant’s Share of and Tenant’s Common Area Share of Property Taxes
due under the Lease as a component of Operating Expenses in accordance with the
provisions of the Lease.

14.2 Purchase of Proposition 13 Protection Amount. The amount of any Tax
Increase which Tenant is not obligated to pay, if any, in connection with a
particular Reassessment pursuant to the terms of Section 14.1 above shall be
referred to hereinafter as a “Proposition 13 Protection Amount”. If, in
connection with a change of ownership of the Building the occurrence of a
Reassessment is reasonably foreseeable by Landlord and the Proposition 13
Protection Amount attributable to such Reassessment can be reasonably quantified
or estimated for each calendar year of the Extended Term commencing with the
year in which the Reassessment will occur, the terms of this Section 14.2 shall
apply to each such Reassessment. Upon notice to Tenant, Landlord shall have the
right to purchase the Proposition 13 Protection Amount relating to the
applicable Reassessment (the “Applicable Reassessment”), within a reasonable
period of time prior to the pending or anticipated change of ownership of the
Building, by paying to Tenant an amount equal to the “Proposition 13 Purchase
Price”, as that term is defined below. Landlord’s right to purchase the
Proposition 13 Protection Amount with respect to each Transfer Event shall
expire and terminate upon the change of ownership of the Building if prior
thereto Landlord did not exercise the right of purchase, or upon Landlord’s
failure to pay the Proposition 13 Purchase Price to Tenant on or before the
closing of such or change of ownership.

As used herein, “Proposition 13 Purchase Price” shall mean the present value of
the Proposition 13 Protection Amount (if any) remaining during the Extended
Term, as of the date of payment of the Proposition 13 Purchase Price by
Landlord. Such present value shall be calculated (i) by using the portion of the
Proposition 13 Protection Amount attributable to each remaining calendar year of
the Extended Term of the Lease (as though the portion of such Proposition 13
Protection Amount benefited Tenant in the middle of each such year), as the
amounts to be discounted, and (ii) by using a five percent (5%) discount rate. .
Upon such payment of the Proposition 13 Purchase Price, the provisions of
Section 14.1 above, shall not apply to any Tax Increase attributable to the
Applicable Reassessment. Since Landlord, if Landlord exercises its repurchase
right hereunder, will be estimating the Proposition 13 Purchase Price because a
Reassessment has not yet occurred, then when such Reassessment occurs, if
Landlord has underestimated the Proposition 13 Purchase Price, then upon notice
by Landlord to Tenant, Tenant’s Fixed Monthly Rent next due shall be credited
with the amount of such underestimation, and if Landlord overestimates the
Proposition 13 Purchase Price, then upon notice by Landlord (to be given
promptly following Landlord’s receipt of notice of Reassessment) to Tenant,
Monthly Rent next due following thirty (30) days after notice shall be increased
by the amount of the overestimation. If in anticipation of the change of
ownership of the Building, Landlord has paid Tenant the Proposition 13 Purchase
Price but Tenant is notified in writing by Landlord that the change of ownership
was not or will not be completed, Tenant shall have the right in its sole and
absolute discretion to return the Proposition 13 Purchase Price to Landlord
within ten (10) business days after receipt of such written notice

 

9



--------------------------------------------------------------------------------

SECOND AMENDMENT TO OFFICE LEASE (continued)

 

 

15. After Hours HVAC. The parties agree that Tenant shall continue to be
entitled to use forty (40) hours of Excess HVAC during each twelve (12) month
period of the Extended Term without charge, subject to the terms of Section 8.6
(including the prohibition on carrying forward unused hours allocated for free
Excess HVAC from month to month).

 

16. Limitation on Landlord’s Liability to Provide Utilities and Services. The
last paragraph of Section 8.9 of the Lease is hereby deleted and replaced with
the following:

“Notwithstanding the foregoing, if Tenant is prevented from using and does not
use, the Premises or any portion thereof, as a result of (i) Landlord’s failure
to provide services or utilities as required by this Lease, or (ii) any
installation, maintenance, repair, replacement, construction, inspections, or
other such activities required by this Lease to be provided by Landlord to the
Premises or the Building (an “Abatement Event”), then Tenant shall give Landlord
Notice of such Abatement Event and if such Abatement Event continues for five
(5) consecutive business days or twenty (20) business days in any twelve
(12) month period after Landlord’s receipt of any such Notice (the “Eligibility
Period”), and such failure is in no way attributable to, or caused by, the acts
or omissions of Tenant, then the Rent shall be abated or reduced, as the case
may be, after expiration of the Eligibility Period for such time that Tenant
continues to be so prevented from using, and does not use, the Premises, or a
portion thereof, in the proportion that the rentable area of the portion of the
Premises that Tenant is prevented from using, and does not use (“Unusable
Area”), bears to the total rentable area of the Premises; provided, however, in
the event that Tenant is prevented from using, and does not use, the Unusable
Area for a period of time in excess of the Eligibility Period and the remaining
portion of the Premises is not sufficient to allow Tenant to effectively conduct
its business therein and if Tenant does not conduct its business from such
remaining portion, then for such time after expiration of the Eligibility Period
during which Tenant is so prevented from effectively conducting its business
therein, the Fixed Monthly Rent and Additional Rent for the entire Premises
shall be abated for such time as Tenant continues to be so prevented from using,
and does not use, the Premises. If, however, Tenant reoccupies any portion of
the Premises during such period, the Rent allocable to such reoccupied portion,
based on the proportion that the rentable area of such reoccupied portion of the
Premises bears to the total rentable area of the Premises, shall be payable by
Tenant from the date Tenant reoccupies such portion of the Premises. Such right
to abate Fixed Monthly Rent and Additional Rent shall be Tenant’s sole and
exclusive remedy at law or in equity for an Abatement Event, but shall not
relieve Landlord’s obligations hereunder.”

 

17. Insurance. The parties agree that Section 19.2(a)(v) of the Lease is deleted
and of force and effect during the Extended Term.

 

18. Reasonable Grounds for Denial of Assignment and/or Sublease. The parties
agree that the final paragraph of Section 11.5 is hereby deleted and of no force
and effect during the Extended Term. In lieu thereof, the parties agree to
insert the following.

If Landlord withholds or conditions its consent and Tenant believes that
Landlord did so contrary to the terms of this Lease, Tenant may either seek an
action in declaratory relief or injunction; or instead refer the matter to
expedited arbitration (“Expedited ADR”) subject to the following terms and
conditions:

 

  (a) Landlord and Tenant shall refer the selection of an arbitrator to the
American Arbitration Association Commercial Division on an expedited basis with
the request that a selection be made at the earliest possible date. The sole
issue shall be whether Landlord’s consent has been unreasonably conditioned or
withheld.

 

  (b) To commence the Expedited ADR procedure, either party must send a “Notice
of Commencement of ADR” to the arbitrator with a copy to the other party. Within
three (3) business days after receipt of the Notice of Commencement of ADR, the
arbitrator shall contact both parties to set a date within five (5) business
days thereof to hold the Expedited ADR. If the parties and the arbitrator are
unable to agree on a date within such five (5) day period, then the arbitrator
shall select an appropriate date and time within such five (5) day period which
shall be binding on the parties.

 

  (c)

The Expedited ADR will be held on the date and time agreed upon by the parties
or otherwise set by the arbitrator at the office of the arbitrator. Each party
shall have two (2) hours to present its claim to the arbitrator (including the
testimony of any live witnesses). The party initiating the Expedited ADR shall
present its claim first followed by the party responding to the Expedited ADR.
The arbitrator shall have the discretion to consider such other evidence as he
or she deems relevant to the Expedited ADR. Following

 

10



--------------------------------------------------------------------------------

SECOND AMENDMENT TO OFFICE LEASE (continued)

 

 

completion of the presentation of the claims by both parties, the arbitrator
shall be permitted to request such further evidence as he or she deems necessary
to render a decision. The arbitrator shall have the discretion to continue the
Expedited ADR until the next business day, but in no event shall the Expedited
ADR continue beyond the close of business on such second (2nd) business day. The
arbitrator shall issue a written decision to both parties within two
(2) business days of the completion of the Expedited ADR. The decision of the
arbitrator shall be final and conclusive and non-appealable on the parties
hereto.

 

  (d) The costs of the arbitrator shall initially be divided equally between the
parties, it being understood and agreed that, upon judgment, the prevailing
party shall be entitled to reimbursement from the other party of all costs of
the Expedited ADR, including attorneys’ fees and the fees of the arbitrator.

Tenant acknowledges and agrees that, notwithstanding the deletion of the final
paragraph of Section 11, Tenant waives its right to terminate the Lease pursuant
to California Civil Code Section 1995.310(b).

 

19. SNDA. The Lease (as amended hereby) shall be subject and subordinate to the
lien of each mortgage which may now or at any time hereafter affect Landlord’s
interest in the real property, Building, parking facilities, Common Areas or
portions thereof and/or the land thereunder (an “underlying mortgage”),
regardless of the interest rate, the terms of repayment, the use of the proceeds
or any other provision of any such mortgage. Landlord shall deliver to Tenant
within ninety (90) days after this Second Amendment is mutually executed a
non-disturbance agreement from EUROHYPO AG, New York Branch, as Administrative
Agent on behalf of a syndicate of lenders (collectively, the “Lender”) which is
the beneficiary under a first-lien deed of trust encumbering the Building,
substantially in the form of Exhibit C attached hereto and made a part hereof
(“SNDA”). Lender requires that Tenant and Landlord execute the SNDA prior to
Lender’s execution thereof and upon execution by Landlord and Lender, Landlord
shall return one (1) original of the SNDA to Tenant within said ninety-day
period. Tenant shall pay all costs of Lender’s reasonable legal fees and costs
associated with Lender’s review and processing of such SNDA, not to exceed the
sum of $1,000. As a condition to the subordination of the Lease to any future
mortgage, Landlord agrees to obtain for the benefit of Tenant a commercially
reasonable form of subordination, non-disturbance and attornment agreement from
every mortgagee.

 

20. Monument Signage. Subject to the terms and conditions set forth in this
Section 20, Tenant shall, at Tenant’s sole expense, be entitled to affix
Tenant’s name (but not Tenant’s logo) to one (1) dedicated monument sign, in a
position selected by Landlord, fronting Oxnard Street (“Monument Signage”) on a
non-exclusive basis. The Monument Signage shall be subject to the terms of
Exhibit C attached hereto and made a part hereof. The Monument Signage shall be
provided by the sign contractor designated by Landlord. The elevations, style,
color, font, size and format and all other design elements and materials of the
Monument Signage shall be acceptable to Landlord in Landlord’s sole and absolute
discretion. The Monument Signage shall be consistent with Landlord’s current
signage program (as may be modified from time to time in Landlord’s sole and
absolute discretion). Concurrently with its execution of this Second Amendment,
Tenant shall pay Landlord the sum of $500 as a signage deposit in accordance
with Exhibit E. In addition, Tenant shall bear all expenses relating to the
Monument Signage, including, without limitation:

 

  a) the cost of obtaining permits and approvals;

 

  b) the cost of maintaining, repairing, and replacing the Monument Signage; and

 

  c) if applicable, the cost of any electrical consumption illuminating the
Monument Signage.

Tenant shall pay to Landlord, within thirty (30) days after receipt of
Landlord’s demand, any expenses incurred by Landlord with respect to the
Monument Signage, except for those payable directly by Tenant to any third
party. Tenant’s payment obligation under this Section 20 shall survive the
expiration or earlier termination of the Lease Term. At the expiration, or
earlier termination of the Term of the Lease, Tenant shall (or Landlord shall at
Tenant’s expense), at Tenant’s sole expense remove the Monument Signage from the
monument pylon and replace the vacancy created thereby with unlettered material
reasonably acceptable to Landlord. The signage right granted hereunder is
personal to the original Tenant signing this Second Amendment and shall be null,
void and of no further force or effect as of the date (i) that Tenant assigns
the Lease to an entity that is not an Affiliate (as “Affiliate” is defined in
Section 11.2 of the Original Lease) and/or subleases more than forty-nine
percent (49%) of the total rentable area of the Premises to an entity that is
not an Affiliate; (ii) at any time Tenant is in material default of its
obligations under the Lease (including without limitation Exhibit E) and such
material default has continued after the expiration of any applicable notice and
cure period; or (iii) at any time Tenant or any Affiliate does not occupy,
operate its business and lease a full floor in the Project. Tenant acknowledges
that if Tenant has not installed the Monument Signage on or before ninety
(90) days after the Phase II Expansion Date, that Tenant’s right to install said
signage shall expire as of the ninety-first (91st) day following the Phase II
Expansion Date and Tenant’s right to install said signage shall thereafter be
null and void.

 

11



--------------------------------------------------------------------------------

SECOND AMENDMENT TO OFFICE LEASE (continued)

 

 

21. Acceptance of Premises; Construction of the Improvements. Tenant
acknowledges that to the best of Tenant’s actual knowledge, as of the date
hereof, it has no claim against Landlord, in connection with the Existing
Premises or the Lease. Tenant accepts the Expansion Premises in its “as-is”
condition. Tenant further acknowledges that Landlord has made no currently
effective representation or warranty, express or implied regarding the
condition, suitability or usability of the Existing Premises, Expansion Premises
or the Building for the purposes intended by Tenant.

Tenant shall be entitled to construct certain improvements in the Existing
Premises and the Expansion Premises in accordance with and subject to Exhibit B
attached hereto and made a part hereof by this reference. Douglas Emmett
Builders Inc. (“DEB”) shall be granted the bona fide opportunity to bid as
general contractor.

 

22. Deletion of Certain Provisions. Section 12 (Relocation) of the First
Amendment and Section 6.2(b) of the Original Lease are hereby deleted in their
entirety and is hereby no longer in force or effect

 

22. Warranty of Authority. If Landlord or Tenant signs as a corporation or
limited liability company or a partnership, each of the persons executing this
Second Amendment on behalf of Landlord or Tenant hereby covenants and warrants
that the applicable entity executing herein below is a duly authorized and
existing entity that is qualified to do business in California; that the
person(s) signing on behalf of either Landlord or Tenant have full right and
authority to enter into this Second Amendment; and that each and every person
signing on behalf of either Landlord or Tenant are authorized in writing to do
so.

 

23. Broker Representation. Landlord and Tenant represent to one another that it
has dealt with no broker in connection with this Second Amendment other than
Douglas Emmett Management, Inc. and Studley. Landlord and Tenant shall hold one
another harmless from and against any and all liability, loss, damage, expense,
claim, action, demand, suit or obligation arising out of or relating to a breach
by the indemnifying party of such representation. Landlord agrees to pay all
commissions due to the brokers listed above created by Tenant’s execution of
this Second Amendment.

 

24. Confidentiality. Landlord and Tenant agree that the covenants and provisions
of this Second Amendment shall not be divulged to anyone not directly involved
in the management, administration, ownership, lending against, or subleasing of
the Premises, other than Tenant’s or Landlord’s counsel-of-record or leasing or
sub-leasing broker of record, accountants, or as required by any applicable law
or regulatory body (such as the Securities and Exchange Commission).

 

25. Governing Law. The provisions of this Second Amendment shall be governed by
the laws of the State of California.

 

26. Reaffirmation. Landlord and Tenant acknowledge and agree that the Lease, as
amended herein, constitutes the entire agreement by and between Landlord and
Tenant relating to the Premises, and supersedes any and all other agreements
written or oral between the parties hereto. Furthermore, except as modified
herein, all other covenants and provisions of the Lease shall remain unmodified
and in full force and effect.

 

27. Submission of Document. No expanded contractual or other rights shall exist
between Landlord and Tenant with respect to the Expansion Premises, as
contemplated under this Second Amendment, until both Landlord and Tenant have
executed and delivered this Second Amendment, whether or not any additional
rental or security deposits have been received by Landlord, and notwithstanding
that Landlord has delivered to Tenant an unexecuted copy of this Second
Amendment. The submission of this Second Amendment to Tenant shall be for
examination purposes only, and does not and shall not constitute a reservation
of or an option for the Tenant to lease the Expansion Premises, or otherwise
create any interest by Tenant in the Expansion Premises or any other portion of
the Building other than the original Existing Premises currently occupied by
Tenant. Execution of this Second Amendment by Tenant and its return to Landlord
shall not be binding upon Landlord, notwithstanding any time interval, until
Landlord has in fact executed and delivered this Second Amendment to Tenant.

 

12



--------------------------------------------------------------------------------

SECOND AMENDMENT TO OFFICE LEASE (continued)

 

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this document,
effective the later of the date(s) written below.

 

LANDLORD:      TENANT:

DOUGLAS EMMETT 2000, LLC, a Delaware

limited liability company

     REACHLOCAL, INC., a Delaware corporation

 

By:

  

 

Douglas Emmett Management, LLC,

a Delaware limited liability company,

  its Agent

     By:


Name:
Title:

  

/s/ Ross G. Landsbaum

Ross G. Landsbaum

CFO

   By:   

Douglas Emmett Management, Inc.,

a Delaware corporation, its Manager

     Dated:   

August 31, 2010

      By:   

/s/ Michael J. Means

     By:   

 

         Michael J. Means, Senior Vice President      Name:   

 

      Dated:    September 2, 2010      Title:   

 

              Dated:   

 

 

13



--------------------------------------------------------------------------------

EXHIBIT A-1

 

PHASE I EXPANSION PREMISES PLANS

Suites 1520 and 1530

Total Rentable Area: approximately 4,373 square feet

Total Usable Area: approximately 3,639 square feet

LOGO [g115552g64n90.jpg]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A-2

 

PHASE II EXPANSION PREMISES PLANS

Suites 1635, 1640, 1650 and 1680

Total Rentable Area: approximately 12,237 square feet

LOGO [g115552g19a99.jpg]

 

A2-1



--------------------------------------------------------------------------------

EXHIBIT B (Continued)

 

LOGO [g115552g69g66.jpg]

 

B-2



--------------------------------------------------------------------------------

EXHIBIT B (Continued)

 

16th Floor

Usable Area: 22,856 square feet (subject to remeasurement after 16th floor
corridor reconfiguration)

Rentable Area: 25,895 square feet

LOGO [g115552g48h05.jpg]

 

B-3



--------------------------------------------------------------------------------

EXHIBIT B

 

CONSTRUCTION AGREEMENT

CONSTRUCTION PERFORMED BY TENANT

Section 1. Tenant to Complete Construction. Except as otherwise referenced
herein, the term “Premises” shall mean and refer to the Premises, including
collectively the Existing Premises and the Expansion Premises. Tenant shall
accept the Premises in its “as-is” condition. Tenant’s general contractor
(“Contractor”) shall furnish and install within the Premises those items of
general construction (the “Improvements”), shown on the final Plans and
Specifications approved by Landlord. The definition of “Improvements” shall
include all costs associated with completing the Tenant Improvements, including
but not limited to, space planning, design, architectural, and engineering fees,
contracting, labor and material costs, municipal fees, plan check and permit
costs, code upgrades, and document development and/or reproduction. The
Improvements shall comply in all respects with the following: (i) all state,
federal, city or quasi-governmental laws, codes, ordinances and regulations, as
each may apply according to the rulings of the controlling public official,
agent or other person; (ii) applicable standards of the American Insurance
Association (formerly, the National Board of Fire Underwriters) and the National
Electrical Code; (iii) building material manufacturer’s specifications and
(iv) the Plans and Specifications. All Tenant selections of finishes shall be
indicated in the Plans and Specifications and shall be equal to or better than
the minimum Building standards and specifications. Any work not shown in the
Plans and Specifications or included in the Improvements such as, but not
limited to, telephone service, furnishings, or cabinetry, for which Tenant
contracts separately shall be subject to Landlord’s policies and shall be
conducted in such a way as to not unreasonably hinder or delay the work of
Improvements.

Section 2. Tenant’s Payment of Costs. Subject to Landlord’s reimbursement as
specified herein below, Tenant shall bear all costs of the Improvements,
including any upgrades to the Premises required to comply with any applicable
laws, and shall timely pay said costs directly to the Contractor. Subject to
“Tenant’s Contribution” (as defined below) to any restroom upgrade required by
the City of Los Angeles on the 16th floor, Landlord shall pay the cost of any
renovations or revisions which Landlord is required to make to any Common Area
or portion of the Building or Project, or Landlord shall otherwise cure any such
deficiencies as permitted by applicable law, which such renovations, repairs or
revisions arise out of or are required in connection with Tenant’s completion of
the Improvements contemplated herein, including any renovations, repairs or
revisions required by applicable law. Tenant hereby agrees that in the event the
City of Los Angeles informs Tenant (e.g., at the plan check stage) that it
requires modifications be made to the restrooms on the sixteenth (16th) floor to
conform to applicable law, Tenant shall immediately notify Landlord. Upon
receipt of such notice, if any, Landlord shall promptly cause its contractor,
Douglas Emmett Builders, Inc. (“DEB”), to perform the work necessary to comply
with the City of Los Angeles requirements for the restrooms. DEB shall prosecute
such work continuously and diligently to completion and shall coordinate with
Tenant’s contractor to minimize any interference with construction of the
Improvements. Landlord may deduct out of the Allowance an amount not to exceed
$10,700 (“Tenant’s Contribution”) to offset the cost of the restroom upgrade
work. Landlord shall pay DEB for any other costs for the required 16th floor
restrooms upgrades required by the City of Los Angeles in connection with the
Improvements to be constructed by Tenant. Landlord shall provide Tenant an
itemization of the costs for any amount of the Allowance (subject to the cap on
Tenant’s Contribution) deducted by Landlord for the 16th floor restroom work.
Landlord shall cause DEB to use commercially reasonable efforts to obtain
competitive pricing for the work to be performed.

In addition, Tenant shall reimburse Landlord for any and all of Landlord’s
reasonable third party out of pocket costs, if any, incurred in reviewing
Tenant’s Space Plan, Plans and Specifications or Change reasonable third party
out of pocket costs incurred in engaging any third party engineers or
contractors. Landlord shall engage such third parties only if reasonably
necessary and shall explain to Tenant in advance in reasonable detail the need
to engage them prior to doing so. Landlord shall also provide a good faith
estimate of the cost of such review, the name(s) of the proposed third-party to
be engaged, and shall give Tenant a reasonable opportunity to respond and modify
the plans that are the subject of the third-party’s work. Landlord shall use
commercially reasonable efforts to engage the most cost-competitive qualified
third parties. Tenant shall pay any of the costs required to be paid by Tenant
under this Section 2 a) within thirty (30) days after Landlord’s delivery to
Tenant of a copy of the invoice(s) for such work.

Section 3. Lien Waiver and Releases. During the course of construction
Contractor shall provide Landlord with executed lien waiver and release forms as
requested by Landlord (including any conditional or unconditional waiver and
release forms in the form required under California Civil Code

 

B-1



--------------------------------------------------------------------------------

EXHIBIT B (Continued)

 

Sections 3262(d), 3262(d)(3) or Section 3262(d)(4)) and confirmation that no
liens have been filed against the Premises or the Building. If any liens arise
against the Premises or the Building as a result of Tenant’s Improvements,
Tenant shall immediately, at Tenant’s sole expense, remove such liens and
provide Landlord evidence that the title to the Building and Premises have been
cleared of such liens.

Section 4. Intentionally Omitted.

Section 5. Landlord’s Reimbursement for Costs.

5.1 Allowance. In accordance with the terms and procedures specified below,
Landlord shall pay to Tenant for the Improvements, an allowance, not to exceed
the sum of $25.00 per square foot of Rentable Area within the Expansion Premises
to be applied solely to the construction of Improvements in the Expansion
Premises and an allowance not to exceed the sum of $10.00 per square foot of
Rentable Area within Existing Premises to be applied solely to the construction
of Improvements in the Existing Premises (collectively, the “Allowance”). The
Allowance shall be available for disbursement to the Tenant after January 1,
2011 and through July 31, 2011, subject to a day for day extension for any
Landlord Caused Delay, Force Majeure event or in the event the Phase I Expansion
Premises are delivered after December 1, 2010 or the Phase II Expansion Premises
are delivered after January 1, 2010, and Landlord shall have no obligation to
disburse the Allowance prior to January 1, 2011 or after July 31, 2011, subject
to a day for day extension for any Landlord Caused Delay, Force Majeure event or
in the event the Phase I Expansion Premises are delivered after December 1, 2010
or Phase II Expansion Premises are delivered after January 1, 2010 (provided
that if Tenant has complied with all of the conditions precedent required for
disbursement of the Allowance prior to July 31, 2011 but Landlord has not yet
disbursed such the amount requested then, subject to Tenant’s compliance with
the terms and conditions of this Exhibit B, Tenant shall be entitled to such
disbursement).

5.2. Use of the Allowance.

5.2.1. Tenant Improvement Allowance Items. Except as otherwise set forth in this
Exhibit B, the Allowance shall be disbursed by Landlord only for the following
items and costs (collectively, the “Allowance Items”):

5.2.1.1 Payment of any space planning or architectural services fees and costs
not to exceed an amount disbursed out of the Allowance (i.e., not in addition to
the Allowance) of $3.50 per square feet of Rentable Area in the Premises;

5.2.1.2 The payment of plan check permit and license fees relating to
construction of the Improvements;

5.2.1.3 The costs of construction of the Improvements, including without
limitation, testing and inspection costs, installation of built-in work
stations, floor loading reinforcement costs, hoisting and trash removal costs,
and contractors’ fees and general conditions, provided that the Allowance may
not be applied to the purchase of furniture or equipment or, provided that,
Tenant may apply an amount of the Allowance up to $3.50 per square foot of
Rentable Area toward the purchase and installation of data or telecom cabling or
wiring;

5.2.1.4 The cost of any changes in the base, shell and core when such changes
are required by the Plans and Specifications, including corridor construction,
such cost to include all direct architectural and/or engineering fees and
expenses incurred in connection therewith;

5.2.1.5 The cost of any changes to the Plans and Specifications or the
Improvements required by all applicable building codes (the “Code”); and

5.2.1.6 Payment of any fees and costs to “Tenant’s Agents,” as defined below.

5.2.2 Disbursement of the Allowance. During the construction of the
Improvements, Tenant may request and Landlord shall make monthly disbursements
of the Allowance for the Allowance Items for the benefit of Tenant and shall
authorize the release of monies for the benefit of Tenant as follows:

5.2.2.1 Disbursements. Tenant may request up to four (4) progress payments out
of the Allowance in accordance with this Section 5.2.2.1. In connection with the
foregoing, and not more than once each calendar month, Tenant shall deliver to
Landlord: (i) a request for payment approved by Tenant detailing the work
completed and paid for; (ii) paid invoices from the Contractor and its
subcontractors and suppliers for labor rendered and materials delivered to the
Premises; and (iii) executed conditional mechanic’s lien releases from all of
Tenant’s Agents which shall comply with the appropriate provisions, as
reasonably determined by Landlord, of California Civil Code Section 3262(d).
Within thirty (30) days after Landlord has received all of the items in the
foregoing clauses (i) through (iii), Landlord shall deliver a check to Tenant in
payment of the lesser of: (A) the amounts so requested by Tenant, less an amount
equal to the lesser of (i) a ten percent (10%) retention, or (ii) the retention
provided for in the construction contract approved by Landlord (the aggregate
amount of such retentions to be known as the “Final Retention”), and (B) the
balance of any remaining available portion of the

 

B-2



--------------------------------------------------------------------------------

EXHIBIT B (Continued)

 

Allowance, not including the Final Retention. Landlord’s payment of such amounts
shall not be deemed Landlord’s approval or acceptance of the work furnished or
materials supplied as set forth in Tenant’s payment request. Notwithstanding any
contrary provision of this Section 5.2.2.1, it is expressly understood and
agreed that there shall be no retention on the supervision fee (as specified in
subparagraph (c) of Section 6 below), the architect’s fees, permit fees or the
direct order items.

5.2.2.2 Final Retention. Subject to the provisions of this Exhibit B, a check
for the Final Retention payable to Tenant shall be delivered by Landlord to
Tenant following the completion of construction of the Improvements, provided
that (i) Tenant delivers to Landlord properly executed mechanics lien releases
in compliance with both California Civil Code Section 3262(d)(2) and either
Section 3262(d)(3) or Section 3262(d)(4), (ii) Landlord has determined that no
substandard work exists which materially adversely affects the mechanical,
electrical, plumbing, heating, ventilating and air conditioning, life-safety or
other systems of the Building, the curtain wall of the Building, the structure
or exterior appearance of the Building, or any other tenant’s use of such other
tenant’s leased premises in the Building, and (iii) Tenant delivers to Landlord
a certificate, in a form reasonably acceptable to Landlord, certifying that the
construction of the Improvements in the Premises has been substantially
completed.

5.2.2.3 Failure to Disburse Allowance. If Landlord fails to make any
disbursement of the Allowance for bona fide Allowance Items within thirty
(30) days after Landlord’s receipt of all of the items in the clauses
(i) through (iii) of Section 5.2.2.1 above (and if one or more items required in
said clauses (i) through (iii) is not delivered to Landlord with Tenant’s
request, the thirty (30) day time period shall not be deemed to commence until
all such items have been delivered in complete form), then Tenant shall promptly
notify Landlord in writing that Tenant has not received any such disbursements
(the “Failure to Disburse Notice”). Tenant shall deliver the Failure to Disburse
Notice in the manner required under the Original Lease, as amended, to the
property manager at the property management office of the Building. If Landlord
fails to make such disbursement (the “Withheld Amount”), or to deliver to Tenant
a good faith response as to the reason for such failure, within fifteen
(15) days after Landlord’s receipt of the Failure to Disburse Notice, then
Tenant shall be entitled to treat such Withheld Amount as a credit against the
Fixed Monthly Rent next becoming due under the Lease (which amount shall
thereafter be deducted from available amounts of the Allowance).

5.2.2.4 Other Terms. Landlord shall only be obligated to make disbursements from
the Allowance to the extent costs are incurred by Tenant for the Allowance
Items.

Section 6. Retention of Professionals; Pre-Construction Requirements and
Approvals. Prior to Tenant or Contractor commencing any work:

 

a) Tenant shall retain an architect/space planner, subject to Landlord’s
approval, which approval shall not be unreasonably withheld (the “Architect”) to
prepare the space plan (“Space Plan”). Tenant shall deliver to Landlord notice
of its selection of the Architect not later than five (5) business days after
such selection is made.

 

b) Contractor, and its subcontractors and suppliers, shall be subject to
Landlord’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Tenant shall deliver to Landlord notice of its
selection of the Contractor not later than five (5) business days after such
selection is made. Contractor shall provide Landlord with a true, complete and
correct copy of the construction contract between Contractor and Tenant. As a
condition of such approval, so long as the same are reasonably cost competitive,
Contractor shall use Landlord’s fire-life safety, heating, venting,
air-conditioning, plumbing, and electrical subcontractors for such work. All
subcontractors, laborers, materialmen, and suppliers, and the Contractor,
Architect and Engineers shall be known collectively as “Tenant’s Agents”. During
completion of the Improvements, neither Tenant or Contractor shall permit any
sub-contractors, workmen, laborers, material or equipment to come into or upon
the Building if the use thereof, in Landlord’s reasonable judgment, would
violate Landlord’s agreement with any union providing work, labor or services in
or about the Building or disturb labor harmony with the workforce or trades
engaged in performing other work, labor or services in or about the Building or
the Common Areas. If any violation, disturbance, interference or conflict
occurs, Tenant, upon demand by Landlord, shall immediately cause all contractors
or subcontractors or all materials causing the violation, disturbance,
interference, difficulty or conflict, to leave or be removed from the Building
or the Common Areas immediately. Tenant shall indemnify and hold Landlord
harmless from and against all claims, suits, demands, damages, judgments, costs,
interest and expenses (including attorneys fees and costs incurred in the
defense thereof) to which Landlord may be subject or suffer when the same arise
out of or in connection with the use of, work in, construction to, or actions
in, on, upon or about the Premises by Tenant or Tenant’s agents, contractors,
directors, employees, licensees, officers, partners or shareholders, including
any actions relating to the installation, placement, removal or financing of the
Improvements and any other improvements, fixtures and/or equipment in, on, upon
or about the Premises.

 

B-3



--------------------------------------------------------------------------------

EXHIBIT B (Continued)

 

  c) All Plans and Specifications shall be subject to Landlord’s reasonable
prior approval. Notwithstanding anything contained in this Exhibit B to the
contrary, and without limiting Landlord’s discretion to withhold its approval,
it shall be deemed reasonable for Landlord to deny its consent to any aspect of
the Plans and Specifications that i) adversely affect Building systems, the
structure of the Building or the safety of the Building and/or its occupants,
(ii) would violate any governmental laws, rules or ordinances; (iii) would
require any changes to the base, shell and core of the Building, and/or (iv) are
inconsistent with the construction of the Building. Tenant and Architect shall
verify, in the field, the dimensions and conditions as shown on the relevant
portions of the base building plans, and Tenant and Architect shall be solely
responsible for the same, and Landlord shall have no responsibility in
connection therewith. Landlord’s review of the Plans and Specifications as set
forth in this Paragraph 6, shall be for its sole purpose and shall not imply
Landlord’s approval of the same, or obligate Landlord to review the same, for
quality, design, Code compliance or other like matters. Tenant or Architect
shall supply Landlord with two (2) copies signed by Tenant of its final space
plan for the Premises before any architectural working drawings or engineering
drawings have been commenced. The Space Plan shall include a layout and
designation of all offices, rooms and other partitioning, their intended use,
and equipment to be contained therein. Landlord may request clarification or
more specific drawings for special use items not included in the Space Plan.
Landlord shall advise Tenant within ten (10) business days after Landlord’s
receipt of the Space Plan for the Premises if the same is unsatisfactory or
incomplete in any respect. If Tenant is so advised, Tenant shall promptly cause
the Space Plan to be revised to correct any deficiencies or other matters
Landlord may reasonably require. Upon approval of the Space Plan by Landlord and
Tenant, Tenant shall promptly cause the Architect to complete the architectural
and engineering drawings for the Premises, and Architect shall compile a fully
coordinated set of architectural, structural, mechanical, electrical and
plumbing working drawings in a form which is complete to allow subcontractors to
bid on the work and to obtain all applicable permits (collectively, the “Plans
and Specifications”) and shall submit the same to Landlord for Landlord’s
approval. Tenant shall supply Landlord with two (2) copies certified by the
Architect of such Plans and Specifications. Landlord shall advise Tenant within
ten (10) business days after Landlord’s receipt of the Plans and Specifications
for the Premises if the same is unsatisfactory or incomplete in any respect. If
Tenant is so advised, Tenant shall immediately revise the Plans and
Specifications in accordance with such review and any disapproval of Landlord in
connection therewith. The Plans and Specifications must be approved by Landlord
prior to the commencement of construction of the Premises by Tenant.
Concurrently with Tenant’s submittal of the Plans and Specifications to Landlord
for its approval, Tenant may submit the same to the appropriate municipal
authorities for all applicable building permits (provided that such submission
shall be at Tenant’s sole risk and shall not alter or modify Landlord’s right to
approve the Plans and Specifications in accordance with the terms hereof).
Tenant hereby agrees that neither Landlord nor Landlord’s consultants shall be
responsible for obtaining any building permit or certificate of occupancy (or
their substantial equivalent) for the Premises and that obtaining the same shall
be Tenant’s responsibility; provided, however, that Landlord shall cooperate
with Tenant in executing permit applications and performing other ministerial
acts reasonably necessary to enable Tenant to obtain any such permit or
certificate of occupancy at no cost to Landlord. No changes, modifications or
alterations in the Plans and Specifications may be made without the prior
written consent of Landlord, which consent may not be unreasonably withheld and
shall be granted or denied within five (5) business days following submission by
Tenant.

 

  d) Prior to the commencement of the construction of the Improvements, and
after Tenant has accepted all bids for the Improvements, Tenant shall provide
Landlord with a detailed breakdown, by trade, of the final costs to be incurred
or which have been incurred in connection with the design and construction of
the Improvements to be performed by or at the direction of Tenant or the
Contractor, which costs form a basis for the amount of the construction contract
with Contractor. Such breakdown shall include Contractor’s overhead, profit, and
fees, and an administration fee of two percent (2%) of the total hard costs of
the Improvements which shall be deducted from the Allowance and disbursed to
Landlord’s managing agent to defray said agent’s costs for supervision of the
construction, unless Douglas Emmett Builders is selected as the Contractor, in
which case no administration or supervisory fee shall be due.

 

  e) Contractor shall submit to Landlord verification of public liability and
workmen’s compensation insurance as specified in the construction specifications
previously distributed to Tenant.

 

  f) Landlord and Tenant agree that if the Improvements are actually constructed
by Tenant’s Contractor at a cost which is less than the Allowance, there shall
be no monetary adjustment between Landlord and Tenant or offset against Rent or
other sums owed by Tenant to Landlord under this Lease and the entire cost
savings shall be retained by Landlord and relinquished by Tenant.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT B (Continued)

 

 

Section 7. Landlord’s Administration of Construction. Tenant’s Contractor and
its subcontractors and suppliers shall be subject to Landlord’s reasonable
administrative control and supervision. Landlord shall provide the Contractor
and its subcontractors reasonable access to the Premises so as to timely
complete the Improvements; reasonable use of the freight elevators and loading
docks for the movement of Contractor’s and its subcontractor’s materials and
laborers.

Tenant’s subcontractors shall submit schedules of all work relating to the
Improvements to Contractor and Contractor shall, within five (5) business days
of receipt thereof, inform Tenant’s subcontractors of any changes which are
necessary thereto, and Tenant’s subcontractors shall adhere to such corrected
schedule. Tenant shall abide by all rules made by Landlord’s Building manager
with respect to the storage of materials, coordination of work with the
contractors of other tenants, and any other matter in connection with this
Exhibit B. In the event Landlord reasonably determines that third party security
services are reasonably required as a result of the construction of the
Improvements, Tenant shall pay such out of pocket costs to Landlord within five
(5) business days after Landlord bills Tenant therefor. Landlord shall provide
Tenant notice prior to Landlord engaging such third-party security services.

From time to time during the construction of the Improvements Tenant shall, upon
request from Landlord, provide reasonable progress reports to Landlord regarding
the progress of the preparation of plans and specifications and the construction
of the Improvements. In addition, Landlord shall have the right to inquire of
Tenant from time to time regarding meetings to be held between Tenant, the
Architect and the Contractor, and shall have the right to attend any such
meetings. Further, Landlord shall have the right to require Tenant, Architect
and the Contractor to meet with Landlord to discuss the progress of the
preparation of plans and specifications and the construction of the
Improvements, as deemed reasonably necessary by Landlord.

Section 8. Fixed Date for Renewal Effective Date and Expansion Dates. Tenant
acknowledges and agrees that whether or not Tenant has completed construction of
the Improvements, the Renewal Effective Date shall be the date specified in
Section 2 of the Second Amendment to which this Exhibit B is attached. The Phase
I Expansion Date and the Phase II Expansion Date shall each occur as specified
in Section 4 of the Second Amendment, subject to any Landlord Caused Delay (as
defined below in Section 9 of this Exhibit B).

Section 9. Landlord Caused Delay. Tenant shall be entitled to a day-for-day
extension of the ninety-day build-out periods set forth in Section 4 of this
Second Amendment for the number of days the completion of the Improvements is
delayed by a “Landlord Caused Delay,” as that term is defined below As used
herein, a “Landlord Caused Delay” shall mean (a) any actual delay in the
completion of the Improvements as a result of Landlord’s failure to timely
respond to any items required to be furnished or approved by Landlord or to
allow access to the Premises to Tenant’s contractors (provided the contractors
have complied with the scheduling notice requirements and other requirements set
forth in this Exhibit B); (b) a material default by Landlord of the terms of
Exhibit B or the Lease which continues after the expiration of any notice or
cure period; or (c) Landlord’s request for material changes in the final Plans
and Specifications after Landlord’s approval thereof (unless such request was
caused by an error or omission of Tenant or one of Tenant’s Agents), provided,
however, that notwithstanding the foregoing, no Landlord Caused Delay shall be
deemed to have occurred unless and until Tenant has delivered to Landlord a
factually correct written notice (the “Landlord Delay Notice”), specifying the
bona fide action or inaction which Tenant contends constitutes the Landlord
Caused Delay. If such action or inaction is not cured by Landlord within two
(2) business days of Landlord’s receipt of such Landlord Caused Delay Notice,
then the Landlord Caused Delay shall be deemed to have occurred as of the
expiration of such two (2) business day period. A delay in delivering any
portion of the Expansion Premises to Tenant as a result of the failure of any
tenants currently leasing any of the Expansion Premises to vacate such
portion(s) shall not be a Landlord Caused Delay.

Section 10. No Miscellaneous Charges. Neither Tenant nor the Contractor shall be
charged for, and Landlord shall provide electricity, water, toilet facilities,
HVAC (during Building Hours), access-control, elevators (including the freight
elevator) during the period of Tenant’s construction of Tenant Improvements
during the course of construction and prior to or during Tenant’s move into the
Premises. All such equipment, areas, elevators and utilities shall be made
reasonably available to the Contractor and the subcontractors during such period
and Tenant’s move into the Premises. Tenant and Contractor shall reasonably
cooperate with Landlord in scheduling access to the Building and Premises and
use of freight elevators.

 

B-5



--------------------------------------------------------------------------------

EXHIBIT B (Continued)

 

 

Section 11. Presence of Hazardous Materials. In the event that during the
installation of the Tenant Improvements the Premises are determined to contain
Hazardous Materials, including without limitation, asbestos, Landlord, at its
sole cost and expense, shall remove, encapsulate, contain, or otherwise dispose
of such Hazardous Materials in accordance with applicable code and any period of
delay resulting therefrom shall be a Landlord Caused Delay as herein provided.
To the extent Tenant or Tenant’s Agents incur increased design and/or
construction costs in designing and/or constructing the initial Tenant
Improvements and/or moving into the Premises because the Base, Shell and Core
contain Hazardous Substances, Tenant shall not be charged for, nor shall
Landlord deduct from the Allowance, any costs resulting therefrom.

CONSTRUCTION POLICIES

The following policies outlined are the construction procedures for the
Building. Tenant shall also comply with the construction specifications for the
Building, which were delivered to Tenant prior to the date of this Second
Amendment. As a material consideration to Landlord for granting Landlord’s
permission to Tenant to complete the construction contemplated hereunder, Tenant
agrees to be bound by and follow the provisions contained herein below:

Section 12. Administration.

 

a) Contractors to notify Building Office prior to starting any work. No
exceptions. All jobs must be scheduled by the general contractor or
sub-contractor when no general contractor is being used.

 

b) The general contractor is to provide the Building Manager with a copy of the
projected work schedule for the suite, prior to the start of construction.

 

c) Contractor will make sure that at least one set of drawings will have the
Building Manager’s initials approving the plans and a copy delivered to the
Building Office.

 

d) As-built construction, including mechanical drawings and air balancing
reports will be submitted at the end of each project.

 

e) The HVAC contractor is to provide the following items to the Building Manager
upon being awarded the contract from the general contractor:

 

  i) A plan showing the new ducting layout, all supply and return air grille
locations and all thermostat locations. The plan sheet should also include the
location of any fire dampers.

 

  ii) An Air Balance Report reflecting the supply air capacity throughout the
suite, which is to be given to the Chief Building Engineer at the finish of the
HVAC installation.

 

f) All paint bids should reflect a one-time touch-up paint on all suites. This
is to be completed approximately five (5) days after move-in date.

 

g) The general contractor must provide for the removal of all trash and debris
arising during the course of construction. At no time are the building’s trash
compactors and/or dumpsters to be used by the general contractor’s clean-up
crews for the disposal of any trash or debris accumulated during construction.
The Building Office assumes no responsibility for bins. Contractor is to monitor
and resolve any problems with bin usage without involving the Building Office.
Bins are to be emptied on a regular basis and never allowed to overflow. Trash
is to be placed in the bin.

 

h) Contractors will include in their proposals all costs to include: parking,
elevator service, additional security (if required), restoration of carpets,
etc. Parking will be validated only if contractor is working directly for the
Building Office.

 

i) Any problems with construction per the plan, will be brought to the attention
of and documented to the Building Manager. Any changes that need additional work
not described in the bid will be approved in writing by the Building Manager.
All contractors doing work on this project should first verify the scope of work
(as stated on the plans) before submitting bids; not after the job has started.

Section 13. Building Facilities Coordination.

 

a) All deliveries of material will be made through the parking lot entrance.

 

b) Construction materials and equipment will not be stored in any area without
prior approval of the Building Manager.

 

c) Only the freight elevator is to be used by construction personnel and
equipment. Under no circumstances are construction personnel with materials
and/or tools to use the “passenger” elevators.

 

B-6



--------------------------------------------------------------------------------

EXHIBIT B (Continued)

 

 

Section 14. Housekeeping.

 

a) Suite entrance doors are to remain closed at all times, except when hauling
or delivering construction materials.

 

b) All construction done on the property that requires the use of lobbies or
common area corridors will have carpet or other floor protection. The following
are the only prescribed methods allowed:

 

  i) Mylar — Extra heavy-duty to be taped from the freight elevator to the suite
under construction.

 

  ii) Masonite — 1/4 inch Panel, Taped to floor and adjoining areas. All
corners, edges and joints to have adequate anchoring to provide safe and
“trip-free” transitions. Materials to be extra heavy-duty and installed from
freight elevator to the suite under construction.

 

c) Restroom wash basins will not be used to fill buckets, make pastes, wash
brushes, etc. If facilities are required, arrangements for utility closets will
be made with the Building Office.

 

d) Food and related lunch debris are not to be left in the suite under
construction.

 

e) All areas the general contractor or their sub-contractors work in must be
kept clean. All suites the general contractor works in will have construction
debris removed prior to completion inspection. This includes dusting of all
window sills, light diffusers, cleaning of cabinets and sinks. All common areas
are to be kept clean of building materials at all times so as to allow tenants
access to their suites or the building.

Section 15. Construction Requirements.

 

a) All Life and Safety and applicable Building Codes will be strictly enforced
(i.e., tempered glass, fire dampers, exit signs, smoke detectors, alarms, etc.).
Prior coordination with the Building Manager is required.

 

b) Electric panel schedules must be brought up to date identifying all new
circuits added.

 

c) All electrical outlets and lighting circuits are to be properly identified.
Outlets will be labeled on back side of each cover plate.

 

d) All electrical and phone closets being used must have panels replaced and
doors shut at the end of each day’s work. Any electrical closet that is opened
with the panel exposed must have a work person present.

 

e) All electricians, telephone personnel, etc. will, upon completion of their
respective projects, pick up and discard their trash leaving the telephone and
electrical rooms clean. If this is not complied with, a clean-up will be
conducted by the building janitors and the general contractor will be
back-charged for this service.

 

f) Welding or burning with an open flame will not be done without prior approval
of the Building Manager. Fire extinguishers must be on hand at all times.

 

g) All “anchoring” of walls or supports to the concrete are not to be done
during normal working hours (7:30 AM - 6:00 PM, Monday through Friday). This
work must be scheduled before or after these hours during the week or on the
weekend.

 

h) All core drilling is not to be done during normal working hours (7:30 AM -
6:00 PM, Monday through Friday). This work must be scheduled before or after
these hours during the week or on the weekend.

 

i) All HVAC work must be inspected by the Building Engineer. The following
procedures will be followed by the general contractor:

 

  i) A preliminary inspection of the HVAC work in progress will be scheduled
through the Building Office prior to the reinstallation of the ceiling grid.

 

  ii) A second inspection of the HVAC operation will also be scheduled through
the Building Office and will take place with the attendance of the HVAC
contractor’s Air Balance Engineer. This inspection will take place when the
suite in question is ready to be air-balanced.

 

  iii) The Building Engineer will inspect the construction on a periodic basis
as well.

 

j) All existing thermostats, ceiling tiles, lighting fixtures and air
conditioning grilles shall be saved and turned over to the Building Engineer.

Good housekeeping rules and regulations will be strictly enforced. The building
office and engineering department will do everything possible to make your job
easier. However, contractors who do not observe the construction policy will not
be allowed to perform within this building. The cost of repairing any damages
that are caused by Tenant or Tenant’s contractor during the course of
construction shall be deducted from Tenant’s Allowance or Tenant’s Security
Deposit, as appropriate.

 

B-7



--------------------------------------------------------------------------------

EXHIBIT B (Continued)

 

 

 

LANDLORD:      TENANT:

DOUGLAS EMMETT 2000, LLC, a Delaware

limited liability company

     REACHLOCAL, INC., a Delaware corporation

 

By:

  

 

Douglas Emmett Management, LLC,

a Delaware limited liability company,

  its Agent

     By:


Name:
Title:

  

/s/ Ross G. Landsbaum

Ross G. Landsbaum

CFO

   By:    Douglas Emmett Management, Inc., a Delaware corporation, its Manager  
   Dated:   

August 31, 2010

      By:   

/s/ Michael J. Means

     By:   

 

         Michael J. Means, Senior Vice President      Name:   

 

      Dated:    September 2, 2010      Title:   

 

              Dated:   

 

 

B-8



--------------------------------------------------------------------------------

EXHIBIT C

 

RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO:

Morrison & Foerster LLP

555 West Fifth Street, Suite 3500

Los Angeles, CA 90013

Attention: Thomas R. Fileti, Esq.

 

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT 

(Lease)

THIS AGREEMENT made September 2, 2010, between EUROHYPO AG, New York Branch, as
Administrative Agent on behalf of a syndicate of lenders (collectively, the
“Lenders”), having an office at 1114 Avenue of the Americas, New York, New York
10036 (the “Mortgagee”), and              having an office at              (the
“Tenant”);

W I T N E S S E T H:

WHEREAS the Mortgagee (on behalf of the Lenders) is the present owner and holder
of a certain mortgage, mortgages, deed of trust or deeds of trust dated
            , and recorded on              in the Official Records of Los
Angeles County, California, as Instrument No.              (the “Mortgage”)
encumbering the premises located in the County of Los Angeles, State of
California, known as              (the “Premises”) which Premises are more fully
described in the attached Exhibit A;

WHEREAS the Tenant is the holder of a leasehold estate in a portion of the
Premises under and pursuant to the provisions of a certain lease (the “Lease”)
dated              by and between Tenant and DOUGLAS EMMETT              (the
“Landlord”); and

WHEREAS the Tenant has agreed to subordinate the Lease to the Mortgage and to
the lien thereof and the Mortgagee has agreed to grant non-disturbance to the
Tenant under the Lease on the terms and conditions hereinafter set forth;

NOW THEREFORE, in consideration of good and valuable consideration, the receipt
of which is hereby acknowledged, the Mortgagee and the Tenant hereby covenant
and agree as follows:

1. The Tenant agrees that the Lease and all of the terms, covenants and
provisions thereof and all rights, remedies and options of the Tenant thereunder
are and shall at all times continue to be subject and subordinate in all
respects to the Mortgage and all of the terms, covenants and provisions thereof
and to the lien thereof and to any and all increases, renewals, modifications,
spreaders, consolidations, replacements and extensions thereof, and to any and
all sums secured thereby, with the same force and effect as if the Mortgage had
been executed, delivered and recorded prior to the execution and delivery of the
Lease.

2. The Mortgagee agrees that if any action or proceeding is commenced by the
Mortgagee to foreclose the Mortgage or to sell the Premises, the Tenant shall
not be named as a party in any such action nor shall the Tenant be named a party
in connection with any sale of the Premises, provided that at the time of the
commencement of any such action or proceeding or at the time of any such sale
(i) the term of the Lease shall have commenced pursuant to the provisions
thereof, (ii) the Lease shall be in full force and effect, and (iii) the Tenant
shall not be in default under any of the terms, covenants or conditions of the
Lease or of this Agreement on the part of the Tenant to be observed or performed
thereunder or hereunder after the expiration of any applicable notice or cure
period, unless applicable law requires the Tenant to be made a party thereto as
a condition to proceeding against the Landlord or protecting such rights and
remedies. In the latter case, the Mortgagee may join the Tenant as a defendant
in such action only for such purposes and not to terminate the Lease.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT C (Cont’d)

 

3. The Tenant agrees that if the Mortgagee or any successors in interest to the
Mortgagee shall become the owner of the Premises by reason of the foreclosure of
the Mortgage or the acceptance of a deed or assignment in lieu of foreclosure or
otherwise, the Lease shall not be terminated or affected thereby but shall
continue in full force and effect as a direct lease between the Mortgagee and
the Tenant upon all of the terms, covenants and conditions set forth in the
Lease and in that event the Tenant agrees to attorn to the Mortgagee and the
Mortgagee agrees to accept such attornment, provided, however, that the
Mortgagee shall not be (i) liable for any accrued obligation of the Landlord, or
for any act or omission of the Landlord, (ii) subject to any offsets, claims or
counterclaims which shall have accrued to the Tenant against the Landlord prior
to the date on which the Mortgagee or its successor in interest shall become the
owner of the Premises or (iii) liable for any security deposit or other monies
not actually received by the Mortgagee. Notwithstanding the foregoing or any
contrary provision of this Agreement, from and after any foreclosure or other
acquisition of the Premises by Mortgagee, Mortgagee shall not be released from
fulfilling Tenant’s offset right under Section 5.2.2.3 of Exhibit B attached to
the Second Amendment to Office Lease by and between Tenant and Landlord, dated
the date hereof, and to the extent Mortgagee has failed to pay any portion of
the “Allowance” (as such term is defined in the Lease) as and when required
under the Lease 4.

Without the prior written consent of Mortgagee, which consent shall not be
unreasonably withheld, conditioned, or delayed, Mortgagee shall not be bound by
(i) any agreement materially amending, or modifying; or terminating the Lease or
(ii) by any prepayment of the rents, additional rents or other sums due under
the Lease for more than one (1) month in advance of the due date thereof.

5. The Tenant hereby represents and warrants to the Mortgagee that as of the
date hereof (i) the Tenant is the owner and holder of the tenant’s interest
under the Lease, (ii) the Lease has not been modified or amended, (iii) the
Lease is in full force and effect and the term thereof commenced on December 1,
2006 pursuant to the provisions thereof, (iv) neither the Tenant nor, to
Tenant’s knowledge, the Landlord is in default under any of the terms, covenants
or provisions of the Lease and the Tenant to the best of its knowledge knows of
no event which but for the passage of time or the giving of notice or both would
constitute an event of default by the Tenant or the Landlord under the Lease,
(v) neither the Tenant nor, to Tenant’s knowledge, the Landlord has commenced
any action or given or received any notice for the purpose of terminating the
Lease, (vi) all rents, additional rents and other sums due and payable under the
Lease have been paid in full and no rents, additional rents or other sums
payable under the Lease have been paid for more than one (1) month in advance of
the due dates thereof, (vii) there are no offsets or defenses to the payment of
the rents, additional rents, or other sums payable under the Lease and
(viii) Tenant has received no notice of a prior assignment, hypothecation or
pledge of the Lease or the rents, income, deposits or profits arising
thereunder, other than in connection with the Mortgage.

6. Notwithstanding anything to the contrary in the Lease, Tenant shall not
commence any action against Landlord or otherwise pursue any right or remedy
against Landlord in consequence of a default by Landlord under the terms and
provisions of the Lease unless written notice by Tenant specifying such default
is delivered to Mortgagee at its address set forth below. Tenant further agrees
that Mortgagee shall have the right, but shall not be obligated, to cure such
default on behalf of Landlord within thirty (30) days after receipt of such
notice, or if such default cannot reasonably be cured in such 30-day period,
Mortgagee shall have the right to commence the cure of such default in such
30-day period and thereafter diligently pursue such cure until completed. Tenant
further agrees not to invoke any of its remedies either express or implied,
under the Lease (except in the case of emergency repairs) unless such default
shall remain uncured at the expiration of the 30-day period after receipt of
such notice of default, or if such default cannot reasonably be cured in such
30-day period, unless the cure of such default shall not be commenced within
such 30-day period and thereafter prosecuted diligently to completion.

7. Anything herein or in the Lease to the contrary notwithstanding, in the event
that the Mortgagee shall acquire title to the Premises, or shall otherwise
become liable for any obligations of the Landlord under the Lease, the Mortgagee
shall have no obligation, nor incur any liability, beyond the Mortgagee’s then
interest, if any, in the Premises and the Tenant shall look exclusively to such
interest of the Mortgagee, if any, in the Premises for the payment and discharge
of any obligations imposed upon the Mortgagee hereunder or under the Lease and
the Mortgagee is hereby released or relieved of any other liability hereunder
and under the Lease. The Tenant agrees that with respect to any money judgment
which may be obtained or secured

 

C-2



--------------------------------------------------------------------------------

EXHIBIT C (Cont’d)

 

by the Tenant against the Mortgagee, the Tenant shall look solely to the estate
or interest owned by the Mortgagee in the Premises and the Tenant will not
collect or attempt to collect any such judgment out of any other assets of the
Mortgagee.

8. Tenant shall neither suffer nor itself manufacture, store, handle, transport,
dispose of, spill, leak or dump any toxic or hazardous waste, waste products or
substance (as they may be defined in any federal or state statute, rule or
regulation pertaining to or governing such wastes, waste products or substances)
on the Premises at any time during the term, or extended term, of the Lease,
except as are used in the ordinary course of Tenant’s business as conducted on
the Premises and in full compliance with environmental laws.

9. In connection with the assignment to Mortgagee pursuant to the Mortgage
and/or the loan documents referred to therein of Landlord’s interest in the
Lease, Tenant agrees that after receipt of written notice from Mortgagee that
Mortgagee is exercising its right under such assignment to have all rents and
other sums due under the Lease paid directly to Mortgagee, Tenant shall pay to
Mortgagee all rent and other sums due to Landlord under the Lease. By its
signature below, the Landlord under the Lease hereby authorizes and directs
Tenant to so pay such rents and other sums due under the Lease directly to
Mortgagee and agrees that the Tenant shall be fully protected in doing so.

10. Any notice, request, demand, statement, authorization, approval or consent
made hereunder shall be in writing and shall be sent by Federal Express, or
other reputable courier service, or by postage pre-paid registered or certified
mail, return receipt requested, and shall be deemed given when received or
refused (as indicated on the receipt) and addressed as follows:

If to the Mortgagee:

Eurohypo AG, New York Branch,

as Administrative Agent

1114 Avenue of the Americas

New York, New York 10036

Attention: Legal Director

Facsimile: (866) 267-7680

With a copy to:

Morrison & Foerster LLP

555 West Fifth Street, Suite 3500

Los Angeles, California 90013

  Attention: Thomas R. Fileti, Esq.

Facsimile: (213) 892-5454

If to the Tenant:

ReachLocal, Inc.

21700 Oxnard Street, Suite 1600

Woodland Hills, California 91367

Attention: Adam Wergeles, Esq.

Fragner Seifert Pace & Winograd, LLP

601 S. Figueroa Street, Suite 2320

Los Angeles, California 90017

Attention: Risa B. Winograd, Esq.

it being understood and agreed that each party will use reasonable efforts to
send copies of any notices to the addresses marked “With a copy to” hereinabove
set forth; provided, however, that failure to deliver such copy or copies shall
have no consequence whatsoever to the effectiveness of any notice made to the
Tenant or the Mortgagee. Each party may designate a change of address by notice
given, as hereinabove provided, to the other party, at least fifteen (15) days
prior to the date such change of address is to become effective.

11. This Agreement shall be binding upon and inure to the benefit of the
Mortgagee and the Tenant and their respective successors and assigns.

 

C-3



--------------------------------------------------------------------------------

EXHIBIT C (Cont’d)

 

12. The term “Mortgagee” as used herein shall include the successors and assigns
of the Mortgagee and any person, party or entity which shall become the owner of
the Premises by reason of a foreclosure of the Mortgage or the acceptance of a
deed or assignment in lieu of foreclosure or otherwise. The term “Landlord” as
used herein shall mean and include the present landlord under the Lease and such
landlord’s predecessors and successors in interest under the Lease. The term
“Premises” as used herein shall mean the Premises, the improvements now or
hereafter located thereon and the estates therein encumbered by the Mortgage.

13. This Agreement may not be modified in any manner or terminated except by an
instrument in writing executed by the parties hereto.

14. This Agreement shall be governed by and construed under the laws of the
State in which the Premises are located.

IN WITNESS WHEREOF, the Mortgagee and the Tenant have duly executed this
Agreement as of the date first above written.

 

Mortgagee:

EUROHYPO AG,

New York Branch,

as Administrative Agent

By:  

 

  Name:  

 

  Title:  

 

By:  

 

  Name:  

 

  Title:  

 

Tenant: REACHLOCAL, INC., a Delaware corporation By:  

 

  Name:  

 

  Title:  

 

By:  

 

  Name:  

 

  Title:  

 

 

C-4



--------------------------------------------------------------------------------

EXHIBIT C (Cont’d)

 

Agreed to: Landlord: DOUGLAS EMMETT                    ,
a                                              By:  
Douglas Emmett Management, LLC,   a Delaware limited liability company,   Its
Agent   By:   Douglas Emmett Management, Inc.,     a Delaware corporation,    
Its Manager     By:  

 

      Michael J. Means       Senior Vice President

 

C-5



--------------------------------------------------------------------------------

EXHIBIT C (Cont’d)

 

EXHIBIT A

DESCRIPTION OF THE PREMISES:

 

C-6



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF NEW YORK    )       )    COUNTY OF                                  )
  

On                                 , before me,
                                                             , Here insert Name
and Title of the Officer (e.g., “Jane Doe, Notary Public”) personally appeared
                                         
                                                                            ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

    Signature of Notary Public   (Seal)  

ACKNOWLEDGMENT

 

STATE OF NEW YORK    )       )    COUNTY OF                                  )
  

On                                 , before me,
                                                             , Here insert Name
and Title of the Officer (e.g., “Jane Doe, Notary Public”) personally appeared
                                         
                                                                            ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

    Signature of Notary Public   (Seal)  

 

C-7



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF CALIFORNIA    )       )    COUNTY OF                                  )
  

On                                 , before me,
                                                             , Here insert Name
and Title of the Officer (e.g., “Jane Doe, Notary Public”) personally appeared
                                         
                                                                            ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

    Signature of Notary Public   (Seal)  

ACKNOWLEDGMENT

 

STATE OF CALIFORNIA    )       )    COUNTY OF                                  )
  

On                                 , before me,
                                                             , Here insert Name
and Title of the Officer (e.g., “Jane Doe, Notary Public”) personally appeared
                                         
                                                                            ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

    Signature of Notary Public   (Seal)  

 

C-8



--------------------------------------------------------------------------------

EXHIBIT D

MEMORANDUM OF LEASE TERM DATES AND RENT

[TO BE MODIFIED TO INCLUDE CONFIRMED EXPANSION DATES ETC.]

 

To: ReachLocal, Inc.

21700 Oxnard Street, Suite 1600

Woodland Hills, California 91367

 

Re:

Office Lease dated August 30, 2006, as amended by the First Amendment to Office
Lease dated January 31, 2008 and the Second Amendment to Office Lease dated as
of September 1, 2010 (the “Renewal Effective Date”) between DOUGLAS EMMETT 2000,
LLC, a Delaware limited liability company (“Landlord”), and REACHLOCAL, INC., a
Delaware corporation (“Tenant”) concerning Suites 1500, 1600, 1610 1520, 1530,
1635, 1640 and 1680 on the fifteenth (15th) and sixteenth (16th) floors of the
office building located at 21700 Oxnard Street, Woodland Hills, California
91367.

Ladies and Gentlemen:

In accordance with the Office Lease (the “Lease”), we wish to advise you of and
confirm the following:

1. The Lease Term shall commence on or has commenced on                     
(“Commencement Date”) for a term of                      ending on
                    . The parties agree that the Usable Area of 16th floor of
the Premises has been remeasured and is hereby confirmed to be             
square feet and Tenant’s Share is confirmed to be         % and Tenant’s Common
Area Share is confirmed to be         %.

2. Tenant acknowledges and agrees commencing                     , and
continuing through                     , Tenant shall pay the initial Fixed
Monthly Rent of $                     per month. Furthermore, as of the Renewal
Effective Date, the provisions of Section 3.3 are hereby deleted in their
entirety, and replaced in lieu thereof, with the following:

“Commencing                     , and continuing through                     ,
the Fixed Monthly Rent payable by Tenant shall increase from
$                     per month to $                     per month;

Commencing                     , and continuing through                      the
Fixed Monthly Rent payable by Tenant shall increase from $                    
per month to $                     per month;

Commencing                     , and continuing through                     ,
the Fixed Monthly Rent payable by Tenant shall increase from
$                     per month to $                     per month; and

Commencing                     , and continuing throughout the remainder of the
initial Term, the Fixed Monthly Rent payable by Tenant shall increase from
$                     per month to $                     per month.”

3. If the Renewal Effective Date is other than the first day of the month, the
first billing will contain a pro rata adjustment. Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the Fixed
Monthly Rent as provided for in the Lease.

4. Tenant hereby represents and warrants that Tenant is a duly formed and
existing entity qualified to do business in California and that Tenant has full
right and authority to execute and deliver this Memorandum and that each person
signing on behalf of Tenant is authorized to do so.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT D (Cont’d)

 

 

LANDLORD:      TENANT:

DOUGLAS EMMETT 2000, LLC, a Delaware

limited liability company

     REACHLOCAL, INC., a Delaware corporation

 

By:

  

 

Douglas Emmett Management, LLC,

a Delaware limited liability company,

  its Agent

     By:


Name:
Title:

 

 

 

 

   By:   

Douglas Emmett Management, Inc.,

a Delaware corporation, its Manager

     Dated:  

 

      By:   

 

     By:  

 

         Michael J. Means, Senior Vice President      Name:  

 

      Dated:   

 

     Title:  

 

              Dated:  

 

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

SIGNAGE CRITERIA

1. Introduction. The intent of these sign criteria is to provide the guidelines
necessary to achieve a visually coordinated, balanced and appealing signage
environment at the Project.

2. Signage Allotment. Tenant is hereby permitted to install the Monument Sign
specified in Section 20 of the Second Amendment to which this Exhibit E is
attached, subject to Tenant’s compliance with all of the terms of this Exhibit E
and Section 20. .

3. Control over Design and Installation. Landlord and the City of Los Angeles
(the “City”, which definition shall include any architectural review board,
design review board or similar decision-making body with jurisdiction over the
Building) shall retain sole rights of approval over the design and installation
location(s) of any sign used in the Project. Tenant shall, at Tenant’s sole cost
and expense, obtain all approvals necessary from the City. Tenant shall
diligently and in good faith prosecute such approval process and shall advise
Landlord in writing of its progress and shall provide Landlord with copies of
all applications, correspondence and other written submissions to the City.
Tenant shall deliver to Landlord documentation evidencing the City’s approval,
if received, immediately upon Tenant’s receipt of the same. In no event shall
Landlord approve installation of awnings over window areas in lieu of signage,
nor shall the installation of neon lighting or “canned” signage be permitted. No
modification of the requirements of this Exhibit E shall be valid, unless
executed in advance by Landlord and the City of Los Angeles.

4. Tenant’s Failure to Comply. Landlord shall rigorously enforce Tenant’s
compliance with the requirements of this Exhibit E. Tenant’s failure to so
comply shall be a material default under the Lease. Further, in addition to any
other remedies available to Landlord under the Lease and applicable law, if
Tenant fails to comply with any requirement set forth in this Exhibit E or fails
to comply with Landlord’s request to remove any non-conforming signage within
five (5) business days after Tenant has received written notice from Landlord,
then Landlord shall (a) have the right, but not the obligation, to remove and
store any non-conforming sign or signs at Tenant’s sole expense and (b) have the
right to impose a penalty of $100.00 per day against Tenant for each day that
such default continues, which penalty Landlord may deduct from Tenant’s Signage
Deposit at Landlord’s election. Tenant’s obligations hereunder shall survive the
expiration or early termination of the Term of the Lease.

5. Limitations on Signage.

a. Tenant shall not install temporary signage of any type.

b. Tenant shall not be permitted to hang any additional advertisement (i.e.,
flags, pennants, cloth signs, sidewalk boards, banners, placards or similar
devices) outside the Premises, nor display the same on the inside of windows
facing towards the exterior of the Premises or in such a manner so that the same
are visible from the exterior of the Premises.

c. Tenant and/or Tenant’s signage contractor shall comply with all local, city,
and state building, electrical, and signage codes. If submission to and
acceptance of Tenant’s proposed signs by any design review board or committee
for the neighborhood or city in which the Building is located is required,
Tenant agrees to comply with all requirements of said committee or board.

d. Tenant shall ensure that all penetrations of the structure required for
installation of Tenant’s sign shall be sealed in a water tight condition and
shall be patched to match the adjacent building finish.

e. Tenant shall not be permitted to install any signage in such a manner so that
raceways, cross-overs, conduits, conductors, transformers, or the like are
exposed and/or visible.

6. Installation Requirements.

a. Tenant shall submit to Landlord four (4) copies of detailed shop drawings of
Tenant’s proposed sign(s). Said shop drawings shall be prepared in full
conformance with the sign criteria contained herein; include details of the
proposed installation(s); and shall include renderings of the building
elevation(s), showing the proposed final installation.

b. Tenant shall pay for all costs associated with manufacture and installation
of the proposed sign(s), including, without limitation, all costs of final
connection, transformers and labor and materials. In addition, Tenant shall
reimburse Landlord for any and all of Landlord’s out of pocket costs incurred in
reviewing Tenant’s signage specifications or for any other “peer review” work
associated with Landlord’s review of Tenant’s signage specifications, including,
without limitation, Landlord’s out of pocket costs incurred in engaging any
third party engineers, contractors, consultants or design specialists. Tenant
shall pay such costs to Landlord within five (5) business days after Landlord’s
delivery to Tenant of a copy of the invoice(s) for such work.



c. Tenant shall have the sign(s) proposed to be installed pursuant to this
Exhibit E manufactured and installed by licensed contractors reasonably
acceptable to Landlord. Tenant’s contractor shall obtain all necessary permits,
at Tenant’s sole cost and expense. Tenant shall be fully responsible for the
operations of Tenant’s sign contractor, and shall hold Landlord and

 

E-1



--------------------------------------------------------------------------------

 

Landlord’s agents, clients, contractors, directors, employees, invitees,
licensees, officers, partners or shareholders harmless from any damages arising
out of or in connection with Tenant’s installation of signage during the entire
Term.

d. Tenant’s contractor shall maintain workmen’s compensation insurance as
required by the State of California; all-risk liability insurance in a minimum
amount of $1,000,000, prior to commencing installation of Tenant’s signs, shall
provide to Landlord certificates of insurance evidencing such coverages, and
naming Landlord as additional insured under the liability policy.

e. Landlord, at Tenant’s expense, shall provide primary electrical service to
the proposed location(s) of the signs.

7. Maintenance and Repair. Tenant shall repair and maintain the signage
installed on or in the Building in good order and repair. If, after the
expiration of ten (10) days’ prior written notice to Tenant from Landlord,
Tenant fails to make such reasonable repairs as may be necessary to ensure that
Tenant’s signage does not detract from the first-class appearance of the
Project, Landlord shall have the option, but not the obligation, to, at Tenant’s
sole expense, make such repairs as may be reasonably necessary and/or remove the
signage which Tenant has failed to maintain, and store the same on behalf of
Tenant.

8. Signage Deposit. Concurrent with Tenant’s execution and delivery of the
Second Amendment to Landlord, Tenant agrees to deposit with Landlord the sum of
$500.00 (“Signage Deposit”), which Landlord shall hold as security on behalf of
Tenant. Tenant hereby authorizes Landlord to apply all or a portion of the same
to complete such repairs and/or maintenance or removal, or as provided in
Section 4 of this Exhibit E, as shall become necessary during the term of or
after the expiration of the Lease. Landlord shall have the right to commingle
the Signage Deposit with its general assets and shall not be obligated to pay
Tenant interest thereon. If, as a result of Landlord’s application of any
portion or all of the Signage Deposit, the amount held by Landlord declines to
less than $500.00, Tenant shall, within ten (10) business days after demand
therefor, deposit with Landlord additional cash sufficient to bring the
then-existing balance held as the Signage Deposit to the amount specified
hereinabove. Tenant’s failure to deposit said amount shall constitute a material
breach of the Lease. At the expiration or earlier termination of the Term of the
Lease, Landlord shall deduct from the Signage Deposit being held on behalf of
Tenant any unpaid sums, costs, expenses or damages payable by Tenant pursuant to
the provisions of the Lease; and/or any costs required to cure Tenant’s default
or performance of any other covenant or agreement of the Lease, and shall,
within thirty (30) days after the expiration or earlier termination of the Term
of the Lease, return to Tenant, without interest, all or such part of the
Signage Deposit as then remains on deposit with Landlord.

 

LANDLORD:      TENANT:

DOUGLAS EMMETT 2000, LLC, a Delaware

limited liability company

     REACHLOCAL, INC., a Delaware corporation

 

By:

  

 

Douglas Emmett Management, LLC,

a Delaware limited liability company,

  its Agent

     By:


Name:
Title:

 

/s/ Ross G. Landsbaum

Ross G. Landsbaum

CFO

   By:   

Douglas Emmett Management, Inc.,

a Delaware corporation, its Manager

     Dated:  

August 31, 2010

      By:   

/s/ Michael J. Means

     By:  

 

         Michael J. Means, Senior Vice President      Name:  

 

      Dated:    September 2, 2010      Title:  

 

              Dated:  

 

 

E-2